



Exhibit 10.1




















EQUITY PURCHASE AGREEMENT
BY AND AMONG
TheFaceShop Co., Ltd.
AS PURCHASER
AND
AVON ASIA HOLDINGS COMPANY
AND
AVON PRODUCTS (CHINA) CO., LTD.
AS SELLERS






DATED AS OF January 8, 2019







--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE I DEFINITIONS
2

1.1.
Defined Terms.    2

1.2.
Construction.    9

ARTICLE II SALE AND PURCHASE
10

2.1.
Sale and Purchase.    10

2.2.
Purchase Price.    10

ARTICLE III CLOSING
10

3.1
Closing.    10

3.2
Closing Payments.    11

3.3
Post-Closing Payment.    11

3.4
Payment of the Intercompany Loan Balances.    11

3.5
Closing Deliveries.    12

3.6
Avon Asia Withholding Tax.    13

3.7
Escrow.    14

3.8
Late Payment.    15

ARTICLE IV REPRESENTATIONS AND WARRANTIES
15

4.1
Representations and Warranties of Sellers relating to each Seller and the Sale
Equity.    15

4.2
Representations and Warranties of each Seller relating to the Company.    16

4.3
Representations and Warranties of Purchaser.    26

ARTICLE V COVENANTS
27

5.1.
Conduct of Business.    27

5.2.
Best Efforts; Cooperation and Assistance.    29

5.3.
Access and Information.    31

5.4.
Replacement of Directors.    31

5.5.
No Shop.    31

5.6.
Confidentiality; Public Announcements.    31

5.7.
Employee Retentions.    32

5.8.
INTENTIONALLY OMITTED.    32

5.9.
Related Party Contracts; Transitional Agreements.    33

5.10.
Non-Competition; Non-Solicitation.    33

5.11.
Tax Return Filing After Closing.    34

5.12.
Manufacturing and Supply Agreement.    34

5.13.
Use of Company Name.    34






--------------------------------------------------------------------------------





ARTICLE VI CONDITIONS PRECEDENT
35

6.1.
Conditions Precedent to the Obligations of each Seller to Sell the Sale
Equity.    35

6.2.
Conditions Precedent to the Obligations of Purchaser to Purchase the Sale
Equity.    35

ARTICLE VII INDEMNIFICATION
36

7.1.
Indemnification.    36

7.2.
Survival of Claims.    37

7.3.
Limitations on Liability.    37

7.4.
Claims for Indemnification.    38

7.5.
Indemnification Procedures for Tax Claims    39

7.6.
Additional Indemnification.    41

7.7.
Sole and Exclusive Remedy.    41

ARTICLE VIII TERMINATION
41

8.1.
Termination.    41

8.2.
Effect of Termination.    42

ARTICLE IX MISCELLANEOUS
42

9.1.
Entire Agreement.    42

9.2.
Assignment.    42

9.3.
Tax and Expenses.    42

9.4.
Governing Law and Dispute Resolution.    42

9.5.
Amendments.    43

9.6.
Severability.    43

9.7.
Notices.    43

9.8.
Joint and Several Liability.    44

9.9.
Language; Counterparts.    44

9.10.
No Third Party Beneficiary.    44










































--------------------------------------------------------------------------------







EQUITY PURCHASE AGREEMENT


THIS EQUITY PURCHASE AGREEMENT (this “Agreement”) is made and entered into on
this 8th day of January 2019 by and among:


(i)
TheFaceShop Co., Ltd., a company incorporated and existing under the laws of
Korea and having its registered address at 58 Saemunan-ro, Jongno-gu, Seoul,
Korea (“Purchaser”);



(ii)
Avon Asia Holdings Company, a company incorporated and existing under the laws
of Republic of Mauritius and having its registered address at 2nd Floor, 22
Saint Georges Street, Port Louis, Republic of Mauritius (“Avon Asia”); and



(iii)
Avon Products (China) Co., Ltd. (“雅Å芳¼༈¨中Ð国ú༉©有Ð限Þ公«司¾” in Chinese), a company
incorporated and existing under the laws of the PRC and having its registered
address at Unit 03-04, FL 7, No. 18, Hua Cheng Avenue, Tianhe District,
Guangzhou, PRC (“Avon China” and together with Avon Asia, collectively,
“Sellers” and individually, a “Seller”).



Purchaser and each Seller shall hereinafter be referred to individually as a
“Party” and collectively as the “Parties”.




WITNESSETH:


WHEREAS, Sellers collectively own equity interests corresponding to the
registered capital in the amount of USD 21,500,000 (the “Sale Equity”), in Avon
Manufacturing (Guangzhou), Ltd. (“广ã州Ý雅Å芳¼制Æ造ì有Ð限Þ公«司¾” in Chinese), a company
incorporated and existing under the Laws of PRC with its registered office at
No.11 Industrial Avenue, Conghua Economic Development Zone, Guangdong Province,
PRC (the “Company”), representing 100% of the equity interests in the Company;


WHEREAS, on the same date of this Agreement, the Company and Avon Cosmetics
Limited (“ACL”) have entered into a Manufacturing and Supply Agreement; and


WHEREAS, upon the terms and subject to conditions set forth herein, each of
Sellers desires to sell and transfer to Purchaser, and Purchaser desires to
acquire and purchase from each of Sellers, all of the Sale Equity owned by such
Seller, the exact amount of registered capital corresponding to which is listed
in Exhibit 1, and consummate the transactions contemplated herein (the
“Transaction”).


NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and covenants herein contained, the Parties hereby
agree as follows:




ARTICLE I
DEFINITIONS
1.1.
Defined Terms.

As used in this Agreement, the following terms have the respective meanings
ascribed to such terms below:
“Accounting Standards” means the accounting standards in compliance with
applicable generally accepted accounting principles in the PRC and any
applicable Laws of PRC.


“ACL” means Avon Cosmetics Limited.


“Acquisition Proposal” is defined in Section 5.5 of this Agreement.


“Affiliate” means, in respect of a Person, any other Person if it directly or
indirectly controls, is controlled by, or is under common control with, such
Person.


“Agreed USD/RMB Rate” shall be the USD/RMB exchange middle rate published by the
People’s Bank of China on its website on November 30, 2018, which is USD 100 =
RMB 693.57.


“Agreement” is defined in the preamble of this Agreement.







--------------------------------------------------------------------------------





“AHPM” means Avon Healthcare Products Manufacturing (Guangzhou) LTD.
(“广ã州Ý雅Å芳¼保£健¡品·制Æ造ì有Ð限Þ公«司¾” in Chinese).


“Allocation Percentage” of a Seller means the Allocation Percentage set forth
next to its name on Exhibit 1.


“AML Laws” means all applicable Laws prohibiting money laundering, including but
not limited to attempts to conceal or disguise the identity of proceeds that are
obtained in violation of any Law.


“Anti-Corruption Laws” means any applicable Laws concerning or relating to
bribery or corruption.
“Asset Realization Account” means the asset realization account (资Ê产ú变ä现Ö账Ë户§)
or the RMB equity transfer special account (人Ë民ñ币Ò股É权¨转ª让Ã专¨用Ã存æ款î账Ë户§) to be
set up by Avon China in the PRC and in its name pursuant to the applicable Laws
of the PRC, for the purpose of receiving its portion of the Purchase Price
payable by Purchaser under this Agreement.


“Associated Person” means, with respect to any Person that is not an individual,
a Person (including a director, officer, employee, consultant, agent or other
representative) who has acted or performed services for or on behalf of such
Person, but only with respect to actions or the performance of services for or
on behalf of such Person.
“Avon Asia” is defined in the preamble of this Agreement.


“Avon Asia Escrow Account” means an escrow account to be opened and managed in
accordance with the terms of the escrow agreement (the “Avon Asia Escrow
Agreement”) to be entered into by and among Purchaser, Avon Asia and an escrow
agent (which shall be an independent financial institution mutually acceptable
to the Parties) (“Escrow Agent”), key terms and conditions of which are set
forth on Exhibit 2-1 attached hereto.


“Avon Asia Escrow Agreement” is defined in this Section 1.1 under the definition
of “Avon Asia Escrow Account”.


“Avon Asia Escrow Amount” is defined in Section 3.7(a) of this Agreement.


“Avon Asia Holdback Amount” is defined in Section 3.6(a)(ii) of this Agreement.


“Avon China” is defined in the preamble of this Agreement.


“Avon China Escrow Account” means an escrow account to be opened and managed in
accordance with the terms of the escrow agreement (the “Avon China Escrow
Agreement”) to be entered into by and among Purchaser, Avon China and the Escrow
Agent, key terms and conditions of which are set forth on Exhibit 2-2 attached
hereto.


“Avon China Escrow Agreement” is defined in this Section 1.1 under the
definition of “Avon China Escrow Account”.


“Avon China Escrow Amount” is defined in Section 3.7(a) of this Agreement.


“Balance Sheet Date” means September 30, 2018.


“Business Day” means any day other than (i) any Saturday or Sunday or (ii) any
other day on which banks located in Seoul, Korea or Guangzhou, PRC are required
or authorized by Law to be closed for business.


“CGT” means all Taxes (including withholding Taxes) imposed by competent PRC Tax
Authorities on gains realized by Sellers from the Transaction.
“Closing Date” means the date on which the Closing actually occurs.


“Closing Payments” is defined in Section 3.2 of this Agreement.


“Company” is defined in the recitals of this Agreement.


“Company Assets” is defined in Section 4.2(h) of this Agreement.







--------------------------------------------------------------------------------





“Company Benefits Plans” means all benefit and compensation plans, programs,
policies, contracts, agreements, and arrangements covering current or former
directors, officers or employees of the Company that are sponsored, maintained
or contributed to by the Company or in which the Company is a participating
employer or with respect to which the Company could reasonably be expected to
otherwise have any material Liability (but excluding any statutory plans or
programs maintained pursuant to applicable Law requiring the payment of social
insurance Taxes or similar contributions by the Company).


“Company Employees” means any employee of the Company who are employed by the
Company immediately prior to the Closing Date.


“Company Intellectual Property” means any and all Intellectual Property (i)
owned or co-owned by the Company or (ii) licensed to the Company or (iii) is
otherwise used by the Company to conduct its business in the Ordinary Course of
Business. For the avoidance of doubt, Company Intellectual Property does not
include any Intellectual Property of Seller Parties, including all Intellectual
Property in and to any goods manufactured by Company or methods of manufacture
therefor, (e.g. formulas, processing standards, finished ingredient standards,
raw ingredient standards), except to the extent such Intellectual Property is
licensed to the Company pursuant to the Manufacturing and Supply Agreement, and
then only for the limited purposes set forth therein.


“Company Lease” means the Contracts under which the Company Leased Real Property
is leased.


“Company Leased Real Property” means real property that is leased or subleased
by the Company from any Person.


“Company Owned Real Property” means real property that is owned by the Company.


“Contract” means any written or oral contract, agreement, lease, license, sales
order, purchase order, mortgage, indenture, bond, note, warrant, instrument or
any other legally binding arrangement of any kind (including all amendments,
supplements and modifications thereto).


“Control” means (i) the ownership, directly or indirectly, of shares possessing
more than fifty percent (50%) of the voting power of a Person or (ii) the
ability, either directly or indirectly, to direct or cause the direction of or
to influence the direction of that Person or the management of that Person,
whether through ownership of voting securities or by contract or otherwise.


“Direct Claim” is defined in Section 7.4(b) of this Agreement.


“Disclosure Schedules” means the disclosure schedules of Sellers attached hereto
as Schedule A.


“Encumbrance” means any pledge, mortgage, lien, security interest, claim,
easement, encroachment, option, voting agreement, conditional sale or other
security arrangement of any nature, right of first refusal or pre-emption, order
or charge, or any adverse claim of title, ownership or use, or any license,
lease or restriction of any kind, including any restriction on use, voting
transfer, receipt of income or exercise of any other attribute of ownership,
whether imposed by contract, legal requirement, equity or otherwise.


“Environmental Laws” means all Laws (including the Production Safety Law of PRC)
that relate to (i) the protection or cleanup, or prevention of pollution or
destruction of, the environment, natural resources or human health or safety,
(ii) releases of or exposure to Hazardous Substances, or (iii) the management,
manufacture, generation, labeling, registration, use, treatment, storage,
burial, disposal, handling, transport or control of Hazardous Substances, and in
each case all codes, regulations, decrees or orders issued or promulgated or
approved thereunder or in connection therewith but excluding for the avoidance
of doubt any Laws relating to products liability.
“Escrow Agent” is defined in this Section 1.1 under the definition of “Avon Asia
Escrow Account”.


“Escrow Account” means either the Avon Asia Escrow Account or the Avon China
Escrow Account, as the context may require.


“Financial Statements” is defined in Section 4.2(c) of this Agreement.


“Fundamental Representations” is defined in Section 7.2 of this Agreement.


“Governmental Approvals” means any approval, clearance, consent, order, ruling,
license, permit, qualification, exemption, waiver or other authorization,
issued, granted or otherwise made available by, or filing or registration with,
any Governmental Authority.


“Government Official” means any officer, employee or other individual acting in
an official capacity for a Governmental Authority.





--------------------------------------------------------------------------------





 
“Governmental Authority” means any domestic or foreign government, including any
national, federal, state, provincial, local, territorial or municipal
government, or any governmental, legislative, administrative or regulatory
authority, agency, court, tribunal, body or commission, or quasi-governmental
entity with competent jurisdiction.


“Hazardous Substances” means any chemicals, wastes, pollutants, contaminants,
toxic substances, petroleum and petroleum products, and any other natural or
artificial substances or emissions (whether in the form of a solid, liquid, gas
or vapor) which are now or hereafter regulated under Environmental Laws or that
otherwise have a potential for causing harm or damage to the environment or
injury to human health or reproduction.


“Indebtedness” of any Person means (i) all indebtedness of such Person, whether
or not contingent, for borrowed money; (ii) all obligations of such Person for
the deferred purchase price of property or services; (iii) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments;
(iv) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person; (v)
all obligations of such Person as lessee under leases that have been or should
be, in accordance with Accounting Standards, recorded as capital leases; (vi)
all obligations, contingent or otherwise, of such Person under acceptance,
letter of credit or similar facilities; (vii) all declared and unpaid dividends
or other distributions payable to its shareholders; (viii) all unpaid
contribution amount for incentive bonuses, employee pension or severance to the
extent that sufficient cash reserve has not been established in relation
thereto; (ix) all outstanding tax liabilities to the extent that sufficient cash
reserve has not been established in relation thereto; (x) all transaction costs
and expenses payable to third parties (including financial and legal advisors)
incurred by such Person, which have not been paid; (xi) all indebtedness or
obligations of others referred to in clauses (i) through (x) above guaranteed
directly or indirectly in any manner by such Person; and (xii) accrued and
unpaid interest due on, and prepayment premiums, penalties or similar charges or
expenses arising as a result of any of the foregoing obligations.


“Indemnified Parties” means Purchaser Indemnified Parties or each Seller
Indemnified Parties, as the context may require.


“Intellectual Property” means all intellectual property and similar proprietary
rights, whether registered or unregistered in any and all jurisdiction
throughout the world, including such rights in and to any (i) patents and
applications therefor (whether utility or design, including any provisional
applications, utility models and all continuations, continuations-in-part,
divisionals, reissues, reexaminations, renewals and extensions of any of the
foregoing; (ii) registered and unregistered trademarks, service marks, trade
names, corporate names, business names, logos, slogans, trade dress, designs and
other indicia of origin and pending registrations, applications or intent-to-use
registrations or similar reservations for the foregoing; (iii) registered and
unregistered copyrights; and applications for registration; (iv) internet domain
names and social media identifiers; (v) industrial property rights, trade
secrets and any other confidential or proprietary information, including
unpatented inventions, invention disclosures, know-how, methods, processes,
customer lists; (vi) software, firmware and computer programs and applications,
including data files, source code, executable or object code, tools, application
programming interfaces and libraries and related documentation and
specifications; and (vii) data and databases.


“Intercompany Loan Agreements” means (i) that certain Intercompany Loan
Agreement, dated August 1, 2017, by and between Avon China and the Company, and
(ii) that certain Intercompany Loan Agreement, dated August 1, 2017, by and
between AHPM and the Company.


“Intercompany Loan Balances” means the aggregate balance payable by Avon China
and AHPM under the Intercompany Loan Agreements in respect of principal, accrued
and unpaid interest and any other obligations thereunder, the amount of which,
as of November 30, 2018, is set forth in Schedule B.


“Inventory” means, as of any date, all inventory of the Company as recorded on
the balance sheet of the Company as of such date, prepared in accordance with
the books and records of the Company and in accordance with the Accounting
Standards consistently applied.


“IT Systems” means servers, computer hardware, networks, software, databases,
telecommunications systems, websites, IP addresses, interfaces and related
systems.
 
“Knowledge of Sellers” means the knowledge, after making reasonable due inquiry,
of any members of the board of directors, officers and employees holding a
position of Grade 15 or higher of the Company.


“Knowledge of Purchaser” means the knowledge, after making reasonable due
inquiry, of any members of the board of directors and officers of the Purchaser.







--------------------------------------------------------------------------------





“Korea” means the Republic of Korea.


“Law” means any law, statute, regulation, ordinance, rule, Order, decree,
judgment, consent decree, executive order, compulsory standards, restriction, or
sanction, or any interpretation thereof issued, enacted, promulgated or enforced
by any Governmental Authority.


“Liability” or “Liabilities” means any liability, obligation or expense of any
kind or nature whatsoever, whether accrued or fixed, absolute or contingent,
matured or unmatured.


“License Agreement” means that certain corporate name license agreement to be
entered into by and between ACL and the Company, substantially in form attached
hereto as Exhibit 3.


“Long-Stop Date” means May 31, 2019.


“Losses” means any and all losses, liabilities, obligations, claims,
contingencies, judgments, damages, Taxes, fees, costs and expenses (including
costs of investigation and attorney’s fees, costs and expenses) and any
interest, penalty, fine or other carrying costs incurred thereon.


“Manufacturing and Supply Agreement” means that the Manufacturing and Supply
Agreement entered into by and between the Company and ACL on the same date of
execution hereof, which is attached hereto as Exhibit 4.


“Material Adverse Effect” means any fact, change, occurrence, event, development
or effect that, individually or in the aggregate, is or would reasonably likely
to be materially adverse to the business, assets, liabilities, prospects,
condition (financial or otherwise), or results of operations of the Company;
provided, however, that none of the following shall constitute or be considered
to contribute to a Material Adverse Effect: any change in or effect relating to
(i) business, economic or regulatory conditions as a whole or in the industries
in which the Company operates, (ii) national or international political,
regulatory or social conditions, including the engagement in hostilities,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack, (iii) national or global
financial, banking or securities markets (including any disruption thereof and
any decline in the price of any security or any market index), (iv) generally
accepted accounting principles, (v) changes in Law, or (vi) any failure by the
Company to meet any projections, forecasts or estimates of revenue or earnings;
provided, however, that with respect to clauses (i), (ii) and (iii), such matter
does not have a materially disproportionately adverse effect on the Company,
taken as a whole, relative to other participants operating in the same
industries or markets.


“Material Contract” is defined in Section 4.2(k) of this Agreement.


“MOFCOM” means the PRC Ministry of Commerce and/or its local branch (as the
context requires).


“MOFCOM Filing” means record-filing by the MOFCOM with respect to the filing
made for the purpose of transfer of the Sale Equity under this Agreement.


“New Avon MSA” means the Manufacturing and Supply Agreement, dated March 1,
2016, by and between the Company and New Avon LLC (“New Avon”).


“Notice of Claim” is defined in Section 7.4(b) of this Agreement.


“Order” means any administrative decision or award, decree, injunction,
judgment, order, quasi-judicial decision or award, ruling or writ of any
arbitrator, mediator or Governmental Authority.


“Ordinary Course of Business” means the conduct of the business of the Company,
consistent with its normal day-to-day customs, practices and procedures.


“Organizational Documents” means articles of incorporation, bylaws, articles of
organization, operating agreement, partnership agreement and any other documents
serving a similar function in the creation and government of a Person.


“Party” or “Parties” is defined in the preamble of this Agreement.


“Permit” means any approval, consent, license, permit, concession, recordation
or other authorization issued, granted, given or otherwise made available by or
under the authority of any Governmental Authority or pursuant to any legal
requirement, including environmental permits.





--------------------------------------------------------------------------------







“Person” means any individual, partnership, limited liability company,
corporation, association, joint stock company, trust, entity, joint venture,
labor organization, unincorporated organization, or Governmental Authority.


“PRC” or “China” means the People’s Republic of China, excluding for the
purposes of this Agreement, Hong Kong, Macau SAR and Taiwan.


“Pre-Closing Tax Period” means any taxable period (or portion thereof) that ends
before the Closing Date and the portion of any Straddle Period that ends before
the Closing Date.


“Proceedings” means any claim, action, suit (whether civil, criminal or
administrative), complaint, hearing, litigation, proceeding, audit, arbitration,
investigation, or other similar dispute, in each case, that is by or before any
Governmental Authority.


“Purchase Price” is defined in Section 2.2 of this Agreement.


“Purchaser” is defined in the preamble of this Agreement.


“Purchaser Indemnified Parties” is defined in Section 7.1(b) of this Agreement.


“Purchaser Required Approvals” means (i) the completion of the MOFCOM Filing,
(ii) the SAMR Registration and any additional Governmental Approval that is
necessary to consummate the Transaction hereunder.


“RMB” means the lawful currency of PRC.


“Related Party Contract” is defined in Section 4.2(r) of this Agreement.
“Rules” is defined in Section 9.4 of this Agreement.


“Sale Equity” is defined in the recitals of this Agreement.


“SAMR” means the PRC State Administration for Market Regulation and/or its local
branch (as the context requires).


“SAMR Registration” means registration or filing with SAMR for the purpose of
the transfer of title to the Sale Equity to Purchaser in accordance with this
Agreement.


“Seller” or “Sellers” is defined in the preamble of this Agreement.
 
“Seller Indemnified Parties” is defined in Section 7.1(a) of this Agreement.


“Seller Parties” means each Seller and its Affiliates, which, for the avoidance
of doubt, does not include New Avon.


“Straddle Period” means any taxable period that begins before the Closing Date
and ends on or after the Closing Date.


“Subsidiary” means, with respect to any Person, any other Person of which: (a)
more than fifty percent of (i) the total combined voting power of all classes of
voting securities, (ii) the total combined equity interests or (iii) the capital
or profit interests, in each case, is beneficially owned, directly or
indirectly, by such Person; or (b) the power to vote or to direct the voting of
sufficient securities to elect a majority of the board of directors or similar
governing body is held directly or indirectly by such Person.


“Tax” means any tax (including any income tax, franchise tax, capital gains tax,
gross receipts tax, value‑added tax, surtax, excise tax, ad valorem tax,
transfer tax, stamp tax, sales tax, use tax, property tax, business tax,
withholding tax or payroll tax), levy, assessment, tariff, duty (including any
customs duty), deficiency or fee, and any related charge or amount (including
any fine, penalty or interest), imposed, assessed or collected by or under the
authority of any Governmental Authority.


“Tax Authority” means any Governmental Authority that is responsible for the
imposition of any Tax or is charged with the collection of such Tax.


“Tax Claim” or “Tax Claims” means an audit, examination, claim, inspection or
other administrative or judicial proceeding, contest, assessment, notice of
deficiency, proposed adjustment, dispute or controversy relating to any Tax
imposed on or with respect to the Company, and/or with respect to any of the
Company Assets, for any Pre-Closing Tax Period or Straddle Period.







--------------------------------------------------------------------------------





“Tax Return” means any filing, return, report, declaration, claim for refund, or
information return or statement required to be filed with respect to any Tax,
including any attachment or schedule thereto or amendment thereof.


“Third Party Claim” is defined in Section 7.4(a) of this Agreement.


“Third Party Claim Notice” is defined in Section 7.4(a) of this Agreement.


“Third Party Consent” is defined in Section 5.2(e) of this Agreement.


“Third Party Indemnification Amount” is defined in Section 7.3(c) of this
Agreement.


“Transaction” is defined in the recitals of this Agreement.


“USD” shall mean United States Dollars, the lawful currency of the United States
of America.




1.2    Construction.
The headings contained in this Agreement are for reference purposes only and
will not affect in any way the meaning or interpretation of this Agreement.
Whenever the context requires, the gender of all words used in this Agreement
shall include the masculine, feminine, and neuter. Terms defined in the singular
shall have the corresponding meaning in the plural, and vice versa. All
references herein to Articles, Sections, Schedules and Exhibits shall refer to
articles, sections, schedules and exhibits, respectively, of this Agreement. The
use of the terms “including” or “include” shall in all cases herein mean
“including, without limitation” or “include, without limitation,” respectively.
Reference to any Law means such Law as amended, modified, codified, replaced or
re-enacted, in whole or in part, including rules, regulations, enforcement
procedures and any interpretations promulgated thereunder, all as in effect on
the date hereof unless otherwise expressly stated herein. Reference to any
Person includes such Person’s successors and assigns to the extent such
successors and assigns are permitted by the terms of any applicable agreement,
and reference to a Person in a particular capacity excludes such Person in any
other capacity or individually. The use of the terms “hereunder,” “hereof,”
“hereto” and words of similar import shall refer to this Agreement as a whole
and not to any particular Article, Section or clause of or Exhibit or Schedule
to this Agreement. References to times of the day are to that time in Korea and
references to a day are to a period of twenty-four (24) hours running from
midnight to midnight.




ARTICLE II
SALE AND PURCHASE


2.1.
Sale and Purchase.

Upon the terms and subject to the conditions contained herein (including the
Exhibits and Schedules attached hereto), at the Closing, each of Sellers shall
sell and deliver to Purchaser, and Purchaser shall purchase, acquire and receive
from the each Seller the Sale Equity, free and clear of all Encumbrances.


2.2.    Purchase Price.
The total purchase price (the “Purchase Price”) to be paid by Purchaser to
Sellers for the purchase of Sale Equity under this Agreement shall be USD
71,000,000, of which:


(a)
USD 28,400,000, representing Avon Asia’s pro rata portion of the Purchase Price
based on its Allocation Percentage (the “Avon Asia Consideration”), shall be
paid by Purchaser to Avon Asia; and



(b)
RMB 295,460,820, which is the RMB amount equivalent to USD 42,600,000 converted
using the Agreed USD/RMB Rate, representing Avon China’s pro rata portion of the
Purchase Price based on its Allocation Percentage (the “Avon China
Consideration”), shall be paid by Purchaser to Avon China,



in each case subject to the terms and conditions of this Agreement.




ARTICLE III
CLOSING







--------------------------------------------------------------------------------





3.1    Closing.
The closing of the sale and purchase of the Sale Equity and the delivery of all
of the other closing deliveries set forth herein (the “Closing”) shall take
place at the offices of King & Wood Mallesons in Guangzhou within 3 Business
Days from the day of the satisfaction or waiver of the conditions precedent set
forth in Article VI (excluding conditions that, by their terms, cannot be
satisfied until the Closing but subject to the satisfaction or waiver of those
conditions), or (ii) such other date as Purchaser and Sellers may mutually
agree.


3.2    Closing Payments.
At the Closing, as consideration for the Sale Equity, Purchaser shall make the
following payments (the “Closing Payments”):


(a)
to Avon Asia, the Avon Asia Consideration, less the sum of (i) the Avon Asia
Escrow Amount, and (ii) the Avon Asia Holdback Amount, by wire transfer of
immediately available funds in USD to the bank account of Avon Asia designated
and notified to Purchaser in writing by Avon Asia at least five (5) Business
Days prior to the Closing Date; and



(b)
to Avon China, the Avon China Consideration (the “Avon China Closing Payment”),
by wire transfer of immediately available funds in RMB to the Avon China Escrow
Account.



3.3    Post-Closing Payment.


(a)
Within five (5) Business Days after Purchaser’s receipt of a written notice from
Avon China notifying that Avon China has set up the Asset Realization Account
for purpose of receiving its portion of the Closing Payments, Purchaser and Avon
China shall irrevocably instruct the Escrow Agent to release from the Avon China
Escrow Account to Avon China an amount equal to the Intercompany Loan Balances
outstanding on the Closing Date (the “Avon China First Release Amount”), by wire
transfer of immediately available funds in RMB to the Asset Realization Account;
and



(b)
Within five (5) Business Days after the completion of the repayment of
Intercompany Loan Balances in accordance with Section 3.4, Purchaser and Avon
China shall irrevocably instruct the Escrow Agent to release from the Avon China
Escrow Account to Avon China, the Avon China Consideration, less the sum of (i)
Avon China Escrow Amount and (ii) the Avon China First Release Amount, by wire
transfer of immediately available funds in RMB to the Asset Realization Account.



3.4    Payment of the Intercompany Loan Balances.
As soon as practicable after the Closing but no later than 10 Business Days
after the receipt in full of the payment made pursuant to Section 3.3(a) (the
“Repayment Period”), Avon China shall, and Sellers shall cause AHPM to, repay in
full the amounts of Intercompany Loan Balances outstanding under their
respective Intercompany Loan Agreements. Notwithstanding the foregoing, in the
event that the repayment of the Intercompany Loan Balances fails to complete
within the Repayment Period due to delay by Avon China’s bank in approving for
or due to the then effective foreign exchange restriction on using the foregoing
received payment for the repayment of the Intercompany Loan Balances as provided
in this Section 3.4, and in case of delay by the bank, such delay is not
attributable to the fault of any of the Sellers, then the Repayment Period shall
be reasonably extended and/or the Parties shall reasonably discuss alternative
if necessary, and the Sellers shall keep the Purchaser fully informed of the
progress of the repayment set forth in this Section 3.4, provided, that, the
escrow release pursuant to Section 3.3(b) shall not be made until the completion
of the repayment of Intercompany Loan Balances.


3.5    Closing Deliveries.


(a)
    Purchaser’s Deliverables at the Closing. At the Closing, Purchaser shall
deliver (or cause to be delivered) to each Seller the following items:

    
(i)
    a written receipt confirming Purchaser’s receipt of such Seller’s portion of
the Sale Equity, duly executed by Purchaser;



(ii)
an executed copy of each of the Avon Asia Escrow Agreement and the Avon China
Escrow Agreement, duly executed by Purchaser;



(iii)
    all other documents or instruments required to be delivered by Purchaser
pursuant hereto or reasonably requested by Sellers to consummate the
Transaction.








--------------------------------------------------------------------------------





(b)
    Sellers’ Deliverables at the Closing. At the Closing, each Seller shall
deliver (or cause to be delivered) to Purchaser the following items:



(i)
    original capital contribution certificate issued by the Company representing
Purchaser’s holding of all Sale Equity in the Company;



(ii)
copy of the shareholders registry of the Company with the Company’s seal chopped
in which Purchaser is recorded as the sole legal and beneficial owner of all of
the Sale Equity, free and clear of any and all Encumbrances, as of the Closing
Date;



(iii)
a written letter confirming the waiver of the right of first refusal and consent
to the Transaction by each Seller;



(iv)
a copy of the resolutions of the board of directors of the Company approving the
Transaction;



(v)
a written receipt issued by Avon Asia confirming Avon Asia’s receipt of its
portion of the Closing Payment, duly executed by such Seller, provided that the
foregoing portion of the Closing Payment is fully received by Avon Asia on the
Closing Date;



(vi)
    the original letter of resignation, waiver, and release of each of the
directors of the Company in the form attached hereto as Exhibit 5.4(a), along
with all other documents required for the registration of such resignations with
the competent SAMR;



(vii)
an executed copy of the Manufacturing and Supply Agreement, duly executed by the
Company and ACL;



(viii)
an executed copy of each of the Avon Asia Escrow Agreement and the Avon China
Escrow Agreement, duly executed by the Seller which is a party thereto;



(ix)
a copy of the new business license of the Company and other necessary supporting
documents evidencing the completion of the SAMR Registration and showing
Purchaser as the sole equity holder of the Company;



(x)
a copy of the certificate regarding the MOFCOM Filing and other necessary
supporting documents evidencing the completion of the MOFCOM Filing and showing
Purchaser as the sole equity holder of the Company; and



(xi)
    all other documents or instruments required to be delivered by each Seller
pursuant hereto or reasonably requested by Purchaser to consummate the
transactions contemplated by this Agreement.



3.6    Avon Asia Withholding Tax.


(a)Avon Asia shall be responsible for and shall complete the process of
reporting and/or payment of the CGT payable by Avon Asia in accordance with
applicable Law and this Section 3.6, as applicable (the “CGT Reporting and
Payment”); provided, however, that Purchaser may complete such process in case
Avon Asia fails to provide either a copy of (x) the applicable CGT returns
affixed with the official stamp of the competent PRC Tax Authority showing that
the CGT payable is zero or no CGT is payable by Avon Asia in connection with the
Transaction, or (y) the tax clearance certificate issued by the competent PRC
Tax Authority showing the CGT payable has been fully paid by or on behalf of
Avon Asia, as soon as practicable but no later than three (3) months after the
Closing. Purchaser shall provide Avon Asia with necessary support as reasonably
requested by Avon Asia to complete the CGT Reporting and Payment as follows:


(i)
Avon Asia shall complete the CGT Reporting and Payment and provide the documents
set forth in (x) or (y) above, as applicable, as soon as practicable but no
later than three (3) months after the Closing.



(ii)
Purchaser shall deduct and withhold USD 1,181,000, which is equivalent to ten
percent (10%) of the Avon Asia Estimated Capital Gain (the “Avon Asia Holdback
Amount”), from the Avon Asia Consideration. “Avon Asia Estimated Capital Gain”
means, for the sole purpose of determining the Avon Asia Holdback Amount, the
difference between the Avon Asia Consideration and the aggregate






--------------------------------------------------------------------------------





capital contributed by Avon Asia to the Company and the total acquisition cost
paid by Avon Asia to acquire the equity interest in the Company.


(b)Purchaser and Avon Asia shall irrevocably instruct the Escrow Agent to
release the Avon Asia Holdback Amount to Avon Asia within five (5) Business Days
after Avon Asia has delivered to Purchaser a copy of the CGT returns or the tax
clearance certificate specified in Section 3.6(a).


(c)Avon Asia agrees to indemnify, defend and hold harmless the Purchaser
Indemnified Parties from and against any and all Losses that are actually
incurred by such Purchaser Indemnified Parties as a result of its failure to
fully and timely pay the CGT.


3.7    Escrow.


(a)
At the Closing, Purchaser shall deposit with the Escrow Agent (i) (x) USD
3,000,000 (the “Avon Asia Escrow Amount”) and (y) the Avon Asia Holdback Amount
in USD 1,181,000, to be held in the Avon Asia Escrow Account pursuant to the
Avon Asia Escrow Agreement, and (ii) (x) an RMB amount equivalent to USD
4,500,000 converted using the Agreed USD/RMB Rate, which is RMB 31,210,650, to
the Avon China Escrow Account (the “Avon China Escrow Amount” and together with
the Avon Asia Escrow Amount, the “Escrow Amounts”), and (y) the difference
between the Avon China Consideration and Avon China Escrow Amount, which is RMB
264,250,170, in each case to be held in the Avon China Escrow Account pursuant
to Avon China Escrow Agreement. The Avon Asia Escrow Amount and the Avon China
Escrow Amount shall be available for and used to satisfy any claim arising in
relation to Sellers’ indemnities set forth in Section 7.1(a) of this Agreement
(but subject to the limitations set forth in Section 7.3); provided, however,
that the Avon Asia Escrow Amount shall be available for and used to satisfy any
claim arising in relation to Avon Asia’s indemnities set forth in Section
3.6(c). Each Escrow Account shall be maintained for 24 months (the “Escrow
Term”) following the Closing.



(b)
For the avoidance of doubt, to the extent that any claim which has been notified
to Sellers by Purchaser remains unresolved at the expiration of each Escrow
Account, the Escrow Amount corresponding to such claim amount shall not be
released from such Escrow Account until such claim is resolved in accordance
with Section 9.4, and the Parties shall (i) extend the Escrow Term until such
claim is resolved so that the Escrow Amount corresponding to such claim shall
remain in such Escrow Account in the same manner; and (ii) cause the Escrow
Agent to release the undisputed Escrow Amounts remaining in the respective
Escrow Accounts upon expiration of the initial Escrow Term pursuant to Section
3.7(d). Purchaser agrees not to abuse its right of claim without any reasonable
cause.



(c)
In the event that any breach or non-fulfillment of any of Sellers’
representations, warranties, covenants, agreements or obligations under this
Agreement is made known to Purchaser prior to the Closing, subject to the
limitations as provided in Section 7.3, Purchaser shall prepare and deliver to
Seller a statement setting forth in reasonable detail the description of the
alleged breaches/non-fulfillments and the amount of Losses incurred by the
Company or Purchaser in connection with such breach or non-fulfillment, as
applicable. In such event, the Parties shall negotiate in good faith to agree on
the amount of Losses arising from such breach or non-fulfillment, which shall be
deducted from the Purchase Price, with the Escrow Amount being reduced by the
same amount. In the event that the Parties cannot agree on the full amount of
such Losses after such good-faith negotiation, the portion of the Losses to
which the Parties agree shall be deducted from the Purchase Price (with
corresponding reduction of the Escrow Amount), and Purchaser shall have the
right to seek indemnification in respect of the excess amount of such Losses
after the Closing in accordance with Article VII.



(d)
On the expiry date of the Escrow Term, Purchaser and the respective Seller
shall, in accordance with the Avon Asia Escrow Agreement and Avon China Escrow
Agreement, respectively, irrevocably instruct the Escrow Agent to:



(i)
release to Avon Asia the Avon Asia Escrow Amount remaining in the Avon Asia
Escrow Account, by wire transfer of immediately available funds in USD to the
bank account of Avon Asia designated and notified to Purchaser in writing by
Avon Asia at least five (5) Business Days prior to such expiry date; and



(ii)
release to Avon China the Avon China Escrow Amount remaining in the Avon China
Escrow Account, by wire transfer of immediately available funds in RMB to the
bank account of Avon China designated






--------------------------------------------------------------------------------





and notified to Purchaser in writing by Avon China at least five (5) Business
Days prior to such expiry date.


3.8    Late Payment.
Without prejudice to Article VII below, in the event of Purchaser’s delay in
payment or deposit of all or any portion of the Purchase Price pursuant to this
Article III, Sellers acting as one party may require Purchaser to pay liquidated
damages on the delayed amount from the date when the relevant payment or deposit
is due until the date of the actual payment or deposit thereof at the rate of
0.03% per day (or in the event such rate shall be adjudged for any reasons as
unenforceable under applicable Law, the applicable rate shall be based on such
maximum rate as may be permitted under applicable Law or otherwise determined by
the arbitration administered by the International Chamber of Commerce in
Singapore in accordance with Section 9.4); provided, however, that such delay is
not due to a cause attributable to any Seller or the Escrow Agent.




ARTICLE IV
REPRESENTATIONS AND WARRANTIES


4.1    Representations and Warranties of Sellers relating to each Seller and the
Sale Equity.
Except as set forth in the Disclosure Schedules, Sellers hereby, jointly and
severally, represent and warrant to Purchaser that the statements contained in
this Section 4.1 are true and correct as of the date hereof and as of the
Closing Date (or, if made as of a date specified below, as of such date) with
respect to each Seller and the Sale Equity owned by it.


(a)
Organization and Existence; Authorization. Each Seller is duly organized and
validly existing under the Laws of the jurisdiction of its incorporation, and
has requisite power and authority required to conduct its business as it is now
being conducted. Each Seller has full authority and capacity to execute and
deliver this Agreement and to perform its obligations hereunder and the
execution and delivery by such Seller of this Agreement, the performance of its
obligations hereunder, and the consummation by such Seller of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate proceedings on the part of such Seller. This Agreement has been duly
executed and delivered by each Seller, and this Agreement constitutes the legal,
valid and binding obligation of such Seller enforceable against such Seller in
accordance with its terms, except insofar as the enforceability hereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
rehabilitation, special liquidation, fraudulent conveyance, or other similar
Laws affecting the enforcement of creditors’ rights generally.



(b)
Absence of Conflicts; No Consents. Neither the execution, delivery and
performance of this Agreement, nor the Transaction, will contravene, conflict
with, or result in a violation of (i) any provision of the Organizational
Documents of any Seller or the Company, (ii) any Law applicable to any Seller or
the Company or any of the assets owned by the Company, (iii) any of the terms or
requirements of, or give any Government Authority the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Approval that is held by
the Company, or (iv) any Material Contract. No Governmental Approval or consent
or approval by or notification to any Person is required to be obtained by each
Seller in connection with the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby.



(c)
Sale Equity. Each Seller holds of record and legally and beneficially owns its
portion of the Sale Equity set forth next to its name on Exhibit 1, in each case
free and clear of any Encumbrances. At the Closing, Purchaser shall acquire all
of the Sale Equity free and clear of any Encumbrances. Such Sale Equity to be
transferred to Purchaser at the Closing shall (i) have had its corresponding
registered capital fully paid-in, (ii) have been issued in compliance with all
applicable Laws and (iii) not be subject to any pre-emptive, subscription or
other similar rights of any other Person, except for the right of refusal that
will be waived pursuant to Section 3.5(b)(iii) below.



(d)
Litigation. There are no Proceedings pending or, to the Knowledge of Sellers,
threatened against any of Sellers that prohibits or restricts the Transaction.



(e)
No Brokers. No Person has acted, directly or indirectly, as a broker, finder or
financial advisor for each Seller or any of its Affiliates in connection with
the Transaction for which the Company has incurred or will incur any liability.








--------------------------------------------------------------------------------





4.2    Representations and Warranties of each Seller relating to the Company.
Except as set forth in the Disclosure Schedules, Sellers hereby jointly and
severally represent and warrant to Purchaser that the statements contained in
this Section 4.2 are correct as of the date hereof and as of the Closing Date
(or, if made as of a date specified below, as of such date) with respect to the
Company.


(a)
Organization and Existence. The Company is a company duly organized and validly
existing under the Laws of PRC, and has all requisite power and authority
required to conduct its business as it is now being conducted and to own, lease
and operate all of its properties and assets. Sellers have made available to
Purchaser true, correct and complete copies of the Organizational Documents of
the Company and such documents are in full force and effect.



(b)
Capitalization.



(i)
Section 4.2(b) of the Disclosure Schedules sets forth an accurate list as of the
date hereof and as of the Closing Date of the registered capital of the Company,
the paid-in registered capital of the Company and the legal ownership thereof.
The Sale Equity represents one hundred percent (100%) of the equity interests in
the Company. There are no outstanding options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights or other Contracts or
commitments that may require the Company to issue any equity interests of the
Company.

(ii)
There are no obligations, contingent or otherwise, of the Company to repurchase,
redeem or otherwise acquire any equity interests of the Company or provide
material funds to, or make any material investment in (in the form of a loan,
capital contribution or otherwise) or provide any guarantee with respect to the
obligations of, any Person. There are no outstanding stock appreciation, phantom
stock, profit participation or similar rights with respect to the Company. There
are no bonds, debentures, notes or other indebtedness of the Company having the
right to vote or consent (or, convertible into, or exchangeable for, securities
having the right to vote or consent) on any matters on which shareholders (or
other equity holders) of the Company may vote.

(iii)
The Company does not have any Subsidiaries or branches.

(c)
Financial Statements; Internal Controls.



(i)
Section 4.2(c) of the Disclosure Schedules sets forth the audited financial
statements of the Company as of and for each of the fiscal year ended December
31, 2016 and December 31, 2017, and the reviewed financial statements of the
Company as of and for the ten-month period ended September 30, 2018
(collectively, the “Financial Statements”). The Financial Statements (including
the notes thereto) have been prepared in accordance with the Accounting
Standards and fairly present in all material respects the financial condition
and the results of operations of the Company as at and for the relevant period
covered in the applicable Financial Statements.

(ii)
The Company maintains (i) books, records and accounts that reflect, in
reasonable detail, the character and amount of all transactions of the Company,
its assets and liabilities and such books, records and accounts are complete and
accurate in all material respects and (ii) adequate and effective internal
accounting controls which provide commercially reasonable assurance that (A) all
assets, liabilities and transactions of the Company are accounted for in
accordance with the Accounting Standards and (B) the Company has not established
or maintained any unrecorded funds or accounts.

(d)
No Undisclosed Liabilities. The Company does not have any Liabilities, except
(i) Liabilities that are specifically stated in the Financial Statements, or
(ii) Liabilities incurred in the Ordinary Course of Business since the Balance
Sheet Date.



(e)
Absence of Changes. Since the Balance Sheet Date, except as set forth in Section
4.2(e) of the Disclosure Schedules, (i) the Company has conducted its business
in the Ordinary Course of Business, (ii) there has been no Material Adverse
Effect and (iii) there has not occurred any matter that would require the
consent of Purchaser pursuant to Section 5.1 had such matter occurred after the
date hereof.



(f)
Litigation. There is no Proceeding pending or, to the Knowledge of Seller,
threatened against the Company (or any of its directors, officers or employees
with respect to whom the Company may be obligated to indemnify for any Losses
incurred as a result of any such Proceeding) or any assets or properties
material to the Company.



(g)
Compliance with Laws; Governmental Approvals.








--------------------------------------------------------------------------------





(i)
The Company has been in all material respects in compliance with all Laws
applicable to the Company and its assets, and has not received any written
notices or other communications from any Governmental Authority regarding any
actual or possible material violation of Law.

(ii)
The Company is not a party or subject to any Order and the Company holds all
Governmental Approvals that are required for the conduct of its business
(including the manufacture and assembly of its products) as now being conducted,
and such Governmental Approvals are valid and in full force and effect. The
Company has been in compliance with all Governmental Approvals in all material
respects. All such Governmental Approvals are renewable in the Ordinary Course
of Business, and there is no fact, condition or circumstance that could
reasonably be expected to lead to any modification, suspension, revocation or
non-renewal of any of such Governmental Approvals.

(iii)
Unless otherwise disclosed in the Disclosure Schedules, none of the Company or
any Associated Person of the Company, have: (i) violated, or engaged in any
activity, practice or conduct which would violate, any applicable
Anti-Corruption Law or AML Law; (ii) used corporate funds or assets for any
unlawful contribution, gift, entertainment or other unlawful expense, or made
any unlawful bribe, rebate, payoff, influence payment, facilitation payment,
kickback or other unlawful payment; or (iii) directly, or indirectly through its
agents, representatives or any other Associated Person, offered, promised, paid,
given or authorized payment or the giving of money or anything else of value to
any Government Official or Governmental Entity for the purpose of (A)
influencing any act or decision of such Government Official or Governmental
Entity in his, her or its official capacity, including a decision to do or omit
to do any act in violation of his, her or its lawful duties, or (B) inducing
such Government Official or Governmental Entity to use his, her or its influence
or position to influence any act or decision of any Governmental Entity, in
either case in order to obtain or retain business for, direct business to, or
secure an improper advantage for, any of Sellers or the Company.

(iv)
The Company has adopted and maintains in effect adequate policies, procedures
and controls to ensure that the Company has complied and is in compliance with
applicable Anti-Corruption Laws and AML Laws.

(h)
Title to Assets. The Company has good, valid and marketable title to, or has a
valid leasehold, license or other similar interest in, all of its material
tangible and intangible assets owned, leased or otherwise used by the Company
(including, for the avoidance of doubt, the Company Owned Real Property, the
Company Leased Real Property and the Company Intellectual Property, the “Company
Assets”), free and clear of all Encumbrances. Such Company Assets comprise all
of the material assets required by the Company to conduct its business as now
being conducted and are sufficient, in all material respects, for the continued
conduct of its business after the Closing in substantially the same manner as
conducted prior to the Closing. There is no claim or right entitling any
Governmental Authority, or other Person, to use, have access to, possess or
control any of the Company Assets or any part thereof or otherwise to limit the
right of the Company to use or possess any of the Company Assets in any form.
The Company has obtained all requisite Governmental Approvals entitling the
Company to construct, purchase, own, operate, use and dispose of the Company
Assets as they are being presently used. All Company Assets are in good working
order and repair (normal wear and tear excepted) and have been regularly and
appropriately maintained according to appropriate technical specification,
environmental, occupational health and safety rules and the terms and conditions
of any applicable Contract and Law.



(i)
Real Property.



(i)
Section 4.2(i)(i) of the Disclosure Schedules sets forth an accurate and
complete list of the Company Owned Real Property.

(ii)
Section 4.2(i)(ii) of the Disclosure Schedules sets forth an accurate and
complete list of the Company Leased Real Property.

(iii)
With regard to each Company Lease, except as disclosed in Section 4.2(i)(iii) of
the Disclosure Schedules, (i) such Company Lease is valid and effective in
accordance with the terms thereof, (ii) neither the Company nor to the Knowledge
of each Seller, any other party to a Company Lease is in breach thereof, (iii)
to the Knowledge of each Seller, no event or circumstance has occurred or
currently exists which, with notice, lapse of time or both, would become a
material default by the Company or any other party thereto, and (iv) to the
Knowledge of each Seller, no events or circumstances exist which may prevent or
hinder (A) the renewal of such Company Lease in the Ordinary Course of Business
or (B) the refund of any key money deposit upon expiration of the Company Lease.

(iv)
With regard to the land parcel located at Industrial district C3-1, C3-2,
Taiping Village, Conghua City, PRC, (i) the Company has complied with the
relevant procedures for the grant of the land-use right as required by
applicable Laws, (ii) has complied, and is in compliance, with the relevant
land-use right grant agreement (“Land-Use Right Grant Agreement”)
(“国ú有Ð建¨设è用Ã地Ø使¹用Ã权¨出ö让Ã合






--------------------------------------------------------------------------------





Ï同¬” in Chinese), including without limitation, the payment of all necessary
fees relating to the land-use right (including land-use grant premiums and all
applicable Taxes and expenses, if applicable) and (iii) has obtained the
land-use right as well as state-owned land-use right certificate (“Land-Use
Right Certificate”) (“国ú有Ð土Á地Ø使¹用Ã证¤” in Chinese) issued by the competent
Governmental Authority. The Company has performed and discharged its obligations
or liabilities (and there are not outstanding payments due) under or in
connection with the Land Use Right Grant Agreement.
(v)
The Company has not entered into any sublease, license, option, right concession
or other agreement or arrangement granting to any person the right to use or
occupy any Company Owned Real Property or Company Leased Real Property or any
portion thereof and the Company has not received notice from any Governmental
Authority or other Person that the use and occupancy of any of the Company Owned
Real Property or the Company Leased Real Property, and the conduct of its
business thereon, violates in any material respects any applicable Law
applicable to the construction, maintenance and use of the Company Owned Real
Property or Company Leased Real Property, including, without limitation, the
building codes, zoning, subdivision or other land use or similar Laws.

(vi)
There is no pending or, to the Knowledge of Sellers, threatened condemnation or
eminent domain proceeding with respect to any Company Owned Real Property or
Company Leased Real Property or any part thereof.

(j)
Permits.



(i)
The Company holds all material Permits which are required for the conduct of the
business of the Company (including the manufacture and assembly of its products
and acting as a foreign trade dealer) as it is being conducted as of the date
hereof. Except as set forth in Section 4.2(j)(i) of the Disclosure Schedules,
all requirements, conditions and provisions ordered by any Governmental
Authority or contained in a Permit were complied with and have been fulfilled in
material respects.



(ii)
No revocation relating to any Permit has been announced or to the Knowledge of
Sellers threatened in writing by a Governmental Authority; and



(iii)
The Company conducts its business in compliance with all material provisions of
the Permits. No capital expenditures will be required to ensure compliance by
the Company with such Permits, as in force at the Closing Date.

   
(k)
Material Contracts. Except for the Contracts set forth in Section 4.2(k) of the
Disclosure Schedules (each such Contract, a “Material Contract”), the Company is
not a party to any of the following types of Contracts which are valid and
effective:



(i)
Non-Competes. Any Contract containing covenants limiting or purporting to limit
(or that following the Closing could limit) the freedom of the Company to
compete or operate in any line of business or geographical area;

(ii)
Indebtedness; Guarantees. Any Contract with any other Person which relates to
indebtedness for borrowed money or the deferred purchase price of property (in
either case, whether incurred, assumed, guaranteed or secured by any asset) in
any single transaction or series of related transactions in excess of RMB 1
million, or the guarantee by the Company of any such obligation;

(iii)
Capital Expenditures. Any Contract (together with related Contracts) containing
covenants requiring capital expenditures by the Company in any single
transaction or series of related transactions in excess of RMB 1 million in any
twelve (12)-month period;

(iv)
Joint Ventures. Any partnership, consortium, profit (loss) sharing or joint
venture agreement;

(v)
Employment-related Contracts. Any collective bargaining agreement, trade union
agreements, any other Contract with any other representatives of workers, or any
indemnification agreement with any director or officer of the Company;

(vi)
Governmental Authorities. Any Contract with a Governmental Authority to which
the Company is a party;

(vii)
Outsourcing Agreements. Any Contract entered into for purposes of outsourcing of
the functions of the Company;

(viii)
Lease Agreements. Any Contract for lease of the Company Leased Real Property
under which the security deposit exceeds RMB 1 million;

(ix)
Related Party Agreements. Any Related Party Contracts;

(x)
Consequential. Any Contract under the terms of which, as a direct result of the
entry into and performance of this Agreement, (A) any other Person will be
entitled to exercise any material right (including any






--------------------------------------------------------------------------------





termination or pre-emption right or other option), or (B) the Company will be in
material default, where such relief, exercise or default is likely to have a
material adverse effect on the Company as a whole;
(xi)
Expenditure. Any Contract (together with related Contracts) which involves, or
is reasonably likely to involve, aggregate expenditure by the Company (or by the
Company) in excess of RMB 5 million in any twelve (12)-month period or which
obliges the Company to make any minimum purchase;

(xii)
Revenue. Any Contract (together with related Contracts) which involves, or is
reasonably likely to involve, aggregate revenue for the Company in excess of RMB
5 million in any twelve (12)-month period;

(xiii)
Tax Sharing. Any tax-sharing agreement; or

(xiv)
Other Contracts. Any Contract which has an annual contract value in excess of
RMB 1 million which was entered into otherwise than in the Ordinary Course of
Business or which is not on arm’s-length terms.

Sellers have made available to Purchaser a true, correct and complete copy of
each of the Material Contracts. Each Material Contract is valid, binding on and
in full force and effect, and is enforceable against the Company and the other
party thereto in accordance with its respective terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, and (iii) insofar as indemnification and contribution provisions may
be limited by applicable Law. Neither the Company nor, to the Knowledge of each
Seller, any other party to any Material Contract is in material breach of, or
default under, any Material Contract and no event has occurred and is continuing
that constitutes or, with notice or the passage of time or both, would
constitute a default, violation or breach under any such Material Contract by
the Company. No Third Party Consent (as defined in Section 5.2(e)) is required
with respect to any Material Contract in connection with the Transaction.


(l)
Insurance.



(i)
Sellers have made available to Purchaser copies of all insurance certificates
and coverage maintained by or otherwise relating to the Company and its
properties and assets and business. All insurance policies are in full force and
effect, all premiums due and payable thereunder have been paid in full, and
neither the Company nor its Affiliate is in default with respect to the
obligations under any such policies or has otherwise failed to comply in all
respects with the terms and conditions of such policies in all material
respects.

(ii)
Since the Balance Sheet Date, the Company has not received any notice of
cancellation or termination or denial of coverage with respect to any insurance
policies referred to in sub-paragraph (i) of this Section 4.2(l) except to the
extent such policy has expired and been replaced in the Ordinary Course of
Business.

(iii)
No claim has been made by, or in relation to, the Company under any such
insurance policy in the last three (3) years and there are no outstanding claims
related to the Company under any insurance policy or default with respect to the
provisions in any such policy.

(m)
Company Benefits Plan Matters.



(i)
With respect to each Company Benefits Plan, the Company has made available to
Purchaser true, complete and correct copies of each of the following, as
applicable: (i) the Company Benefits Plan document, together with all amendments
thereto, and (ii) all relevant regulatory approvals received from any
Governmental Authority.

(ii)
With respect to each Company Benefits Plan, it has been, in all material
respects, established, operated and maintained in accordance with its terms and
in compliance with applicable Laws. With respect to each Company Benefits Plan
that is intended to be, or required by applicable Law to be, funded and/or
book-reserved, such plan is funded and/or book reserved, as appropriate, based
upon reasonable actuarial assumptions, and to the extent no funding is required
under applicable Law, adequate accruals under applicable accounting principles
are reflected in the Financial Statements.

(iii)
The Company provides each Company Employee with all compensation and benefits,
the key aspects of which are set out in Schedule E.

(iv)
Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated thereunder will (either alone or together with any
other event, contingent or otherwise, including a termination of employment or
service) (i) entitle any current or former employee, director, officer or
independent contractor of the Company to any payment (other than severance pay
required by any applicable Law or severance pay pursuant to the internal
regulations of the Company), or (ii)






--------------------------------------------------------------------------------





accelerate the time of funding, payment or vesting, or increase the amount of,
any compensation or benefits due to any such employee, director, officer or
independent contractor.
(n)
Employee Matters.



(i)
The Company is not a party to any collective bargaining agreements. For the last
three (3) years, the Company has not experienced any strikes, slowdowns, work
stoppages, lockouts, or threats thereof, by or with respect to any employees of
the Company.

(ii)
The Transaction will not give rise to any obligations to obtain consent from any
labor union, works council or other employee representative bodies representing
all or any category of employees of the Company.

(iii)
The Company is, and for the last three (3) years has been, in compliance in all
material respects with all applicable Laws respecting labor, employment and
employment practices, terms and conditions of employment, wages and hours,
employee classification, reduction in force, dispatched employment, unemployment
compensation benefits and occupational safety and health. Except as disclosed in
Section 4.2(n) of the Disclosure Schedules, no Proceedings relating to
non-compliance with the foregoing have been brought in the last three (3) or are
pending or, to the Knowledge of each Seller, are threatened.

(iv)
There is no amount that is past due and owing by the Company to any of the
current or former directors, officers, employees or independent contractors of
the Company (including, without limitation, any salary, bonus, overtime
allowance, severance pay, unused leave compensation, social insurance, housing
fund or any other compensation or benefit).

(o)
Intellectual Property. Each Company Intellectual Property is subsisting, valid
and enforceable. The Company (i) owns all right, title and interest in and to
each item of or otherwise have valid right to use all Company Intellectual
Property, free and clear of all Encumbrances or (ii) has the valid right, free
and clear of any Encumbrances, to use all the Intellectual Property used in, or
otherwise necessary for, the conduct of the business of the Company. Neither the
Company nor its operation of its business infringes, misappropriates, dilutes or
otherwise violates, nor has it infringed, misappropriated, diluted or otherwise
violated, any Intellectual Property of any third party. The Company has taken
all commercially reasonable measures to protect the secrecy, confidentiality and
value of all trade secrets, and there has not been any material unauthorized
disclosure of any such trade secrets. There has been no material failure or
other material substandard performance of any Company’s IT Systems that has
caused any material disruption to its business. There has been no material
unauthorized intrusion or breach of the security of the Company’s IT Systems,
nor any material loss of data.



(p)
Taxes.



(i)
(A) All Tax Returns of the Company that are required to be filed on or before
the Closing Date have been or will be timely filed on or before the Closing Date
with the appropriate Tax Authorities in the manner required by applicable Laws,
(B) all such Tax Returns are or will be true and complete when filed, (C) all
Taxes due (whether or not shown or required to be shown on a Tax Return) have
been or will be timely paid when due, (D) all deficiencies asserted or
assessments made prior to the Closing Date by the relevant Tax Authority in
connection with any Taxes have been or will be timely paid on or before the
Closing Date (except for Taxes that are being contested in good faith);

(ii)
No issue that has been raised by the relevant Tax Authority in connection with
any such Tax Return is currently pending, and there is no Proceeding or audit
now in progress or pending against the Company with respect to any Tax;

(iii)
The Company is not party to or bound by any Tax indemnity agreement, Tax
allocation agreement or Tax sharing agreement (except, in each case, any
agreement entered into in the Ordinary Course of Business and not primarily
related to Taxes);

(iv)
The Company has properly withheld and paid to the relevant Tax Authority all
Taxes required to have been withheld and paid with respect to third parties; and

(v)
No agreement or document extending the period of assessment or collection of any
Tax payable by the Company is currently in effect, and the Company has not
consented to any such extension.

(q)
Environmental Matters and Production Safety. The Company has obtained and holds
all Permits in respect of the design, construction and operation of its
environment protection facilities and production safety. The Company is
currently in compliance with, and has complied with, all such Permits and
applicable Environmental Laws in all material respects. There is no pending or,
to the Knowledge of Sellers, threatened Proceedings, notice of noncompliance or
information request, in each case seeking to impose, or that would result in the
imposition of, any material liability on the Company arising under any
Environmental Law or arising from the release or presence of or exposure to
Hazardous Substances. There has been no release or presence of or exposure to
any Hazardous Substance, whether on or off the property currently or formerly
owned or operated by the






--------------------------------------------------------------------------------





Company, that would reasonably be expected to result in material liability or a
requirement for notification, investigation or remediation by the Company under
any Environmental Law. No capital expenditures will be required to ensure
compliance by the Company with any requirements under any Environmental Law, as
in force at the Closing Date.


(r)
Related Party Transactions. Except as disclosed in Section 4.2(r) of the
Disclosure Schedules and the Intercompany Loan Agreements, no Seller Party (a)
owns any asset, properties or rights, tangible or intangible, used in its
business of the Company, (b) initiated or, to the Knowledge of Sellers,
threatened to bring any Proceedings against the Company, (c) provides goods or
services to, or receives goods or services from, the Company, (d) owes any
Indebtedness to, is owed any Indebtedness by, has guaranteed or provided other
credit support in respect of any Indebtedness of, or owes any Indebtedness
guaranteed by the Company or secured by any assets of the Company, or (e) is
engaged in any other transaction with the Company. All Contracts entered into
between the Company, on the one hand, and any Seller Party, on the other hand
(each of the foregoing, a “Related Party Contract”) were entered into in the
Ordinary Course of Business and upon terms no less favorable to the Company than
would reasonably be expected to be obtainable in a comparable arm’s-length
transaction with a Person that is not a Seller Party in accordance with the
relevant transfer pricing policies. A true, correct and complete copy of each
Related Party Contract has been made available to Purchaser.



(s)
Suppliers. Section 4.2(s)(i) of the Disclosure Schedules sets forth a list of
the top twenty (20) suppliers (each, a “Material Supplier”) of the Company
during the last full fiscal year. Except as disclosed in Section 4.2(s)(ii) of
the Disclosure Schedules, no Material Supplier has notified the Company or each
Seller that it intends to discontinue or materially decrease the rate of, or
materially and adversely change the terms (whether related to payment, price or
otherwise) with respect to, its business relationship with its business or the
Company. To the Knowledge of each Seller, no events or circumstances exist which
may reasonably cause any Material Supplier to discontinue or materially decrease
the rate of, or materially and adversely change the terms (whether with respect
to payment, price or otherwise) with respect to, its business relationship with
the Company or its business.



(t)
Inventory. All inventory material for the business conducted by the Company is
of a quality and quantity usable and salable in the Ordinary Course of Business
as of the Closing Date, except for obsolete or slow-moving inventory and items
of below-standard quality, all of which have been written off or written down to
net realizable value to the extent required by the policy of the Company
described in Section 4.2(t) of the Disclosure Schedules.



(u)
Insolvency. There has been no petition in bankruptcy, insolvency or
reorganization filed against the Company or the Company’s going into
receivership or otherwise becoming insolvent, or any analogous event. The
Company is not in liquidation and no order has been made or effective resolution
passed for the liquidation or winding up of the Company.     



(v)
Accuracy of Information. To the Knowledge of Sellers, all written information
which was disclosed to Purchaser or its advisors in the Disclosure Schedules and
the due diligence materials have been, taken as a whole, correct and complete
and there are no circumstances that were not disclosed in the Disclosure
Schedules and the due diligence materials that would make the information as
disclosed as at the date of this Agreement and as of the Closing Date false or
misleading.



4.1
Representations and Warranties of Purchaser.

Purchaser hereby represents and warrants to each Seller that the statements
contained in this Section 4.3 are correct as of the date hereof and as of the
Closing Date (or, if made as of a date specified below, as of such date).


(a)
Organization and Existence; Authorization. Purchaser is duly organized and
validly existing under the Laws of the jurisdiction of its organization, and has
requisite power and authority required to conduct its business as it is now
being conducted. Purchaser has full authority and capacity to execute and
deliver this Agreement and to perform its obligations hereunder and the
execution and delivery by Purchaser of this Agreement, the performance of its
obligations hereunder, and the consummation by Purchaser of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate proceedings on the part of Purchaser. This Agreement has been duly
executed and delivered by Purchaser, and this Agreement constitutes the legal,
valid and binding obligation of Purchaser enforceable against Purchaser in
accordance with its terms, except insofar as the enforceability hereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
rehabilitation, special liquidation, fraudulent conveyance, or other similar
Laws affecting the enforcement of creditors’ rights generally.








--------------------------------------------------------------------------------





(b)
Absence of Conflicts; No Consents. Neither the execution, delivery and
performance of this Agreement, nor the Transaction, will contravene, conflict
with, or result in a violation of (i) any provision of the Organizational
Documents of Purchaser, or (ii) any Law applicable to Purchaser. Other than the
Purchaser Required Approvals, no Governmental Approval or consent or approval by
or notification to any Person is required to be obtained by each Seller in
connection with the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby.



(c)
Litigation. As of the date hereof, there is no Proceeding pending or, to the
Knowledge of Purchaser, threatened against Purchaser that prohibits or restricts
the Transaction.



(d)
No Brokers. No Person has acted, directly or indirectly, as a broker, finder or
financial advisor for Purchaser or any of its Affiliates in connection with the
Transaction for which the Company will incur any liability.



(e)
Sufficiency and Legitimacy of Funds. As of the Closing Date, Purchaser will have
sufficient and legitimate immediately available funds to make all payments
required to be made under or in connection with this Agreement, including the
payment of the Purchase Price, in each case when such payments become due.

    




ARTICLE V
COVENANTS


5.1.
Conduct of Business.

From and after the date of this Agreement until the earlier of the Closing Date
or termination of this Agreement, except for actions permitted or contemplated
herein or as required by Law, each Seller shall cause the Company to conduct its
business in the Ordinary Course of Business and shall cause the Company not to
take any of the following actions in connection with the operation of the
business of the Company without the consent of Purchaser, such consent not to be
unreasonably delayed, withheld, or conditioned:


(a)
amend any Organizational Documents of the Company;



(b)
merge or consolidate with or into any other Person, dissolve or liquidate;



(c)
declare, set aside, make or pay any dividend or other distribution, payable in
cash, stock or property, with respect to any capital stock or other equity or
ownership interest in the Company or enter into any agreement with respect to
the voting of the capital stock of the Company;



(d)
take any action that would require unanimous approval by all directors of the
Company, except for those resolutions that may be required to effectuate and
carry out the terms and conditions of this Agreement;



(e)
make any change in accounting methods, policies, principles or procedures, other
than as required by Law, as then in effect;



(f)
(A) accelerate, terminate, cancel, renew, amend, grant a waiver under or
otherwise modify any Material Contract or (B) enter into any Contract that would
constitute a Material Contract if in effect as of the date hereof, in each case
other than in the Ordinary Course of Business;



(g)
make any loans, advances or capital contributions to or investments in any
Person in excess of RMB 1 million, other than in the Ordinary Course of
Business;



(h)
incur, assume or guarantee any Indebtedness or liability of any Person, other
than in the Ordinary Course of Business;



(i)
authorize for issuance, issue, sell, grant, pledge, deliver or agree or commit
to issue, sell, grant, pledge or deliver (whether through the issuance or
granting of options, warrants, convertible or exchangeable securities,
commitments, subscriptions, rights to purchase or otherwise) any registered
capital or any other securities convertible or exchangeable into or exercisable
for any registered capital of the Company, or amend any of the terms of any such
securities;








--------------------------------------------------------------------------------





(j)
sell or lease, transfer or otherwise dispose of any of assets having a value
exceeding RMB 1 million, other than in the Ordinary Course of Business;



(k)
make any capital expenditures in any single transaction in excess of RMB 1
million, or series of related transactions in excess of RMB 2 million in the
aggregate, other than in the Ordinary Course of Business;



(l)
commence, dismiss or settle, pay or discharge, consent to any non-monetary
relief in connection with of any material Proceeding;



(m)
hire, engage, transfer, terminate the employment or services of (except for
cause as determined by the Company in good faith consistent with past practice)
or promote any (A) employee at the director level or above or individual who has
an annual compensation greater than RMB 1 million, or (B) other than in the
Ordinary Course of Business, any independent contractor or employee not
described in clause (A) above;



(n)
increase salary, bonus or other compensation or benefit of employees or other
equivalent change of employment terms, or grant or commit to severance pay,
special bonus, special employee benefits or other similar or equivalent amount
or consideration, except for (i) as required by Law or the Company Benefits
Plan, or (ii) payment of retention bonus to certain employees prior to the
Closing provided that the Sellers shall fully indemnify and reimburse, or cause
to be indemnified and reimbursed, the Company prior to the Closing such
retention bonus made by the Company;



(o)
acquire any corporation, partnership or other business organization or division
or business unit or material asset thereof or any equity interest therein;



(p)
make, change, or rescind any material election relating to Taxes unless
otherwise required by Law, amend any Tax Return, surrender any material right or
claim to a refund of Taxes, consent to any extension or waiver of the statute of
limitations period applicable to any Taxes, Tax Returns or claims for taxes; or



(q)
enter into any Contract or arrangement to do any of the foregoing.

 


5.2.
Best Efforts; Cooperation and Assistance.

The Parties agree as set forth below with respect to the period between the date
hereof through the Closing Date.


(a)
Each Seller and Purchaser shall use their reasonable best efforts to take all
actions and do all things necessary, proper or advisable to consummate and make
effective, in compliance with all of the terms of this Agreement, the
transactions contemplated hereby (including satisfaction, but not waiver, of the
conditions precedent which it is responsible for or otherwise in control of, as
set forth in Article VI below) as soon as possible but no later than the
Long-Stop Date.



(b)
Subject to Section 5.2(c), Purchaser shall use its reasonable best efforts to
give any notices to, make any filings with, and obtain, as soon as practicable,
any Governmental Approvals for which it is solely responsible and, to the extent
necessary, each Seller shall use its reasonable best efforts to assist Purchaser
in respect of the foregoing. Subject to and conditional upon the execution of
the Avon Asia Escrow Agreement and the Avon China Escrow Agreement in accordance
with Section 5.2(d), each Seller shall use its reasonable best efforts to give
any notices to, make any filings with, and obtain, as soon as practicable, any
Governmental Approval for which it is solely responsible or jointly responsible
with Purchaser and, to the extent necessary, Purchaser shall use its reasonable
best efforts to assist each Seller in respect of the foregoing. Without limiting
the generality of the foregoing, each Party shall (i) cooperate with each other
and file an application for obtaining the Purchaser Required Approvals as soon
as practicable after the date hereof, (ii) respond promptly to inquiries from
any applicable Governmental Authority in connection with such filings, including
providing any supplemental information that may be requested by such
Governmental Authority and (iii) reasonably update each other of the status of
progress of such filing.



(c)
Subject to and conditional upon the execution of the Avon Asia Escrow Agreement
and the Avon China Escrow Agreement in accordance with Section 5.2(d), each
Seller shall immediately and cause the Company to immediately, and, with respect
to the procedures, applications and filings that need to be undertaken by
Purchaser, Purchaser shall, immediately proceed with any and all procedures,
applications and filings for the SAMR Registration (which shall be made as one
single filing to effectuate the transfer of Sale Equity, and for which






--------------------------------------------------------------------------------





Sellers and Purchaser shall enter into a separate standard form Equity Purchase
Agreement substantially in the form attached hereto as Exhibit 5 (the “Local
EPA”)), and MOFCOM Filing, and update the foreign exchange registration of the
Company and, if applicable, and set up the Asset Realization Account at bank
with authorization from such competent foreign exchange authority, and to
execute and deliver agreements, instruments and certificates as necessary to
accomplish such procedures. In the event of any conflict between the provisions
under this Agreement and the Local EPA, the provisions hereunder shall prevail.
Each Party shall, and Sellers shall cause the Company to, promptly provide such
documents, duly executed on behalf of the respective Party and/or the Company,
as applicable, as well as other business information and data that is
necessarily required from such Party and/or the Company, as applicable, to
complete the transfer procedures, including obtaining the Governmental Approvals
as required for the consummation of this Transaction.


(d)
As soon as practicable after the date of this Agreement but no later than one
(1) month after the date hereof, the Parties shall negotiate in good faith and
enter into the Avon Asia Escrow Agreement and the Avon China Escrow Agreement.



(e)
From and after the date of this Agreement until the earlier of the Closing Date
or termination of this Agreement, each Seller shall, and shall cause the Company
to, use its and their commercially reasonable efforts, obtain, prior to the
Closing, all consents and approvals from any Person other than a Governmental
Authority that may be required in connection with the Transaction (including any
counterparty to a Material Contract under which such counterparty will become
entitled to terminate it as a result of the Transaction or which require the
consent of such counterparty in connection with the Transaction) (the “Third
Party Consent”).



(f)
Each of Sellers shall use its reasonable best efforts for the Company to renew
the New Avon MSA and shall provide full cooperation in connection therewith as
reasonably requested by Purchaser.



(g)
From and after the date of this Agreement until the earlier of the Closing Date
or termination of this Agreement, each Seller shall give prompt notice to
Purchaser and Purchaser shall give prompt notice to each Seller of (i) any
representation or warranty made by it contained in this Agreement becoming
inaccurate and (ii) the failure by it to comply with or satisfy in any material
respect any covenant, condition or agreement to be complied with or satisfied by
it under this Agreement within the time contemplated hereby.



5.3.
Access and Information.

From the date of this Agreement until the Closing, each Seller shall, upon
reasonable advance notice from Purchaser to Sellers, cause the Company to
provide Purchaser and its advisors with reasonable access during normal business
hours in a manner not detrimental to the Company’s business to all information,
properties and assets and personnel of the Company relevant to the Company, its
business and the Transaction, and shall cause the Company to provide to
Purchaser such information and data in respect thereof as Buyer may reasonably
request.


5.4    Replacement of Directors.
On or prior to the Closing, each Seller shall procure that each of the directors
of the Company listed in Schedule D resign from their respective positions,
effective as of the Closing Date by executing the resignation letter in the form
attached hereto as Exhibit 5.4(a), which duly executed form shall be delivered
to Purchaser on or prior to the Closing.


5.5    No Shop.
Until the earlier of the termination of this Agreement and the Closing, each
Seller shall not, and shall cause its Affiliates (including, prior to the
Closing, the Company) not to, directly or indirectly, (i) solicit any inquiries
or proposals, or enter into any discussions, negotiations, understandings,
arrangements or agreement, relating to the direct or indirect disposition,
whether by sale, merger or otherwise, of all or any portion of the Sale Equity
or the material assets or business of the Company to any Person other than
Purchaser or its Affiliates (any such inquiry, proposal, discussion,
negotiation, understanding, arrangement or agreement, an “Acquisition Proposal”)
or (ii) furnish to any Person any information or access to the books and records
in connection with, or otherwise cooperate with, facilitate or encourage any
effort or attempt by any Person to effectuate or propose an Acquisition
Proposal.


5.6    Confidentiality; Public Announcements.


(a)
    For three (3) years after the date hereof, each of the Parties shall
maintain in confidence, and shall cause their respective directors, officers,
employees, agents, and Affiliates to maintain in confidence, and not use for any
purpose other than the consummation of the Transaction or the exercise of rights
or performance of obligations hereunder, any information obtained in confidence
from the other Party pursuant to this Agreement, except to






--------------------------------------------------------------------------------





the extent that (i) such information was already known to the receiving Party at
the time of disclosure, (ii) such information was disclosed to the receiving
Party by others not bound by a duty of confidentiality, (iii) such information
was already publicly available at the time of the disclosure or subsequently
becomes publicly available through no fault of the receiving Party, (iv) the use
of such information is necessary or appropriate in order for such Party to
comply with this Agreement, (v) the use or disclosure to New Avon of such
information is necessary or appropriate in order for Purchaser to conduct
discussions or negotiations with New Avon in connection with the renewal of the
New Avon MSA or execution of a new manufacturing and supply agreement with New
Avon, or (vi) the furnishing or use of such information is required by Laws
(including reporting obligations under U.S. and Korean securities Laws) or in
connection with a Proceeding, provided that, for the purpose of the Form 10-K
disclosure with the U.S. Securities and Exchange Commission, Sellers shall cause
a confidentiality treatment request to be filed if requested by Purchaser and
Avon’s legal counsel can reasonably show that disclosure would present a
business harm. Notwithstanding the foregoing, after the Closing, Purchaser shall
not owe any confidentiality obligation set forth in this Section 5.6(a) in
respect of information relating to the Company, and each Seller shall maintain
in confidence, and shall cause its respective directors, officers, employees,
agents, and Affiliates to maintain in confidence, and not use for any purpose
other than the exercise of rights or performance of obligations under this
Agreement, any information relating to the Company until the date that is the
three (3) year anniversary of the date hereof.


(b)
Each Party shall also maintain the terms of this Agreement and the Transaction
in confidence, and shall cause its directors, officers, employees, agents and
Affiliates to maintain the same in confidence, except for any press releases
agreed by the Parties in writing, and except to the extent that (i) the Parties
otherwise agree so in writing, or (ii) the furnishing or use of such information
is required by Law (including reporting obligations under U.S. and Korean
securities laws) or in connection with a Proceeding applicable to or involving
such Party or its Affiliates.



(c)
Notwithstanding Section 5.6(a) and (b), the Parties shall consult with each
other before issuing any press releases or otherwise making any public
statements with respect to this Agreement or the Transaction, and neither Party
shall issue any press release or make any public statement prior to obtaining
the other Party’s written approval, except that no such approval shall be
necessary to the extent disclosure may be required by applicable Laws on the
condition that prior to such disclosure the disclosing Party provides the other
Party with the draft of such press release or public statement reasonably in
advance, consults with the other Party about their content, and endeavors to
obtain the other Party’s consent for such disclosure.



(d)
For the avoidance of doubt, the Confidentiality and Non-Disclosure Agreement,
dated August 16, 2018, between Avon Products Inc. and Purchaser shall be
terminated as of the date hereof, and neither party thereto shall have any
liability or further obligation to the other party thereunder.



5.7    Employee Retentions.
Purchaser shall cause the Company to continue the employment of all Company
Employees, effective immediately upon the Closing and for a period of at least
one (1) year from the Closing Date, except where the employment of a Company
Employee is terminated by such Company Employee, or by the Company for gross
misconduct of such Company Employee in accordance with the applicable labor Laws
and any applicable labor contract with such Company Employee. As of the Closing
Date and for a period of at least one (1) year thereafter, Purchaser shall cause
the Company to provide each Company Employee with compensation and employee
benefits (including but not limited to the social security, the housing
provident fund, and health insurance) that are no less favorable than the
compensation and benefits provided to each such Company Employee immediately
prior to the Closing, the key aspects of which are set out in Schedule E, except
where the change of compensation and employee benefits is made in accordance
with the applicable labor Laws or is agreed upon by the Company Employee.


5.8    INTENTIONALLY OMITTED.


5.9    Related Party Contracts; Transitional Agreements.
On or prior to the Closing, each Seller shall, and shall cause the relevant
Seller Parties to:


(a)
terminate each of the Related Party Contracts (which, for the avoidance of
doubt, does not include the New Avon MSA and the Manufacturing and Supply
Agreement), except for those otherwise specifically provided in this Agreement,
as of the Closing Date, on terms and conditions that release the Company from
all past or future Liabilities or obligations from and after the Closing Date
and deliver to Purchaser written evidence of such termination reasonably
satisfactory to Purchaser; provided, however, that each Seller shall and shall
cause the relevant Seller Party to extend the contract term of each of the
Related Party Contracts otherwise agreed upon






--------------------------------------------------------------------------------





among the Parties prior to the Closing which are necessary for the Company to
conduct its business as currently being conducted (including, for the avoidance
of doubt, performance of its obligations under the Manufacturing and Supply
Agreement) (the “Surviving Contracts”) with the same terms and conditions
contained therein so that such agreements will expire (subject to renewal based
on mutual agreement of the parties thereto) six (6) months after the Closing
Date; and


(b)
if requested by Purchaser, enter into, or cause to be entered into, a
transitional services agreement in form and substance reasonably requested by
Purchaser and acceptable to Sellers, that is necessary for the stand-alone
operations of the Company on and after the Closing.



5.4.
Non-Competition; Non-Solicitation.

  


(a)
From the Closing Date until the date that is five (5) years after the Closing
Date, each Seller shall not, and shall cause its Affiliates not to, without the
prior written consent of Purchaser, directly or indirectly, (i) hire or solicit
for employment any officer or employee of the Company or (ii) induce or
encourage any such officer or employee to no longer be employed by the Company;
provided, however, that nothing in this ýSection 5.10(a) shall prohibit each
Seller or any of its Affiliates from engaging in general solicitations to the
public or general advertising not targeted at employees of the Company.



(b)
From the Closing Date until the date that is five (5) years after the Closing
Date, Purchaser shall not, and shall cause its Affiliates not to, without the
prior written consent of Sellers, directly or indirectly, (i) hire or solicit
for employment any officer or employee of any of Sellers or Avon Beauty &
Cosmetics Research and Development (Shanghai) Co., Ltd. (“Avon R&D”) or (ii)
induce or encourage any such officer or employee to no longer be employed by any
of Sellers or Avon R&D; provided, however, that nothing in this ýSection 5.10(b)
shall prohibit Purchaser or any of its Affiliates from engaging in general
solicitations to the public or general advertising not targeted at employees of
any of Sellers or Avon R&D.



(c)
From the Closing Date until the date that is five (5) years after the Closing
Date, each Seller shall not, and shall cause its Affiliates not to, without the
prior written consent of Purchaser, directly or indirectly, (i) engage in the
Competing Business anywhere in the Restricted Territory, or (ii) control
(including as a joint venture partner, agent, representative, consultant or
lender) any Person that engages directly or indirectly in the Competing Business
in the Restricted Territory. For purposes of this Agreement, (A) “Competing
Business” means the manufacturing of cosmetic products and (B) “Restricted
Territory” means PRC. For the avoidance of doubt, any of Sellers or its
Affiliates’ engagement with any contract manufacturer in the PRC for the
manufacture and supply of cosmetic products shall not be restricted by this
Section 5.10(c).



(d)
The Parties accept and agree that the provisions of this Section 5.10 are
necessary to protect the legitimate business and proprietary interests of the
Company and of Purchaser after the Closing Date and that their terms and
conditions (including the scope, duration and geographical areas of restriction)
are fair and reasonable. It is the intention of the Parties that if any
restriction or covenant contained in this Section 5.10 is held to cover a
geographic area or to be for a length of time which is not permitted by
applicable Laws, or in any way construed to be too broad or to any extent
invalid, such restriction or covenant shall not be construed to be null, void
and of no effect, but valid and enforceable to the maximum extent permitted
under the applicable Laws, and a court of competent jurisdiction or the arbitral
tribunal shall construe and interpret or reform this ýSection 5.10 to provide
for a covenant having the maximum enforceable geographic area, time period and
other provisions that would be valid and enforceable under such applicable Laws.



5.11     Return Filing After Closing.
At least ten (10) Business Days prior to the filing by the Company of the annual
Tax Return for Company’s corporate income tax for the fiscal year ended on
December 31, 2018 (the “2018 Annual Return”), Purchaser shall provide the draft
2018 Annual Return to Sellers and Sellers shall be entitled to review and
provide their comments on the 2018 Annual Return prior to the filing thereof.
Purchaser shall use its commercially reasonable efforts to reflect such comments
from Sellers in the 2018 Annual Return.


5.12    Manufacturing and Supply Agreement.
Purchaser hereby undertakes to use its commercially reasonable efforts to
procure the due performance by the Company of any and all its obligations under
the Manufacturing and Supply Agreement after the Closing.







--------------------------------------------------------------------------------





5.13    Use of Company Name.
From the Closing Date until the date that is five (5) years after the Closing
Date, each Seller shall grant or cause to be granted to the Company a limited
non-exclusive, non-transferable, non-sublicenseable, fully paid up and royalty
free license to maintain and use the current name of the Company (i.e., Avon
Manufacturing (Guangzhou), Ltd. in English and “广ã州Ý雅Å芳¼制Æ造ì有Ð限Þ公«司¾” in
Chinese) (the “Company Name”) solely to the extent necessary for the Company (i)
to use by the Company as its corporate name for purposes of identifying the
Company, (e.g. as letterhead in written correspondence, in contact information
included in email signatures or directories, as signage in and around the
Facility, etc.), provided that such identification does not serve as an
advertisement or promotion for any product or service; and (ii) solely with
respect to beauty and personal care products manufactured by the Company for
Seller Parties or New Avon, or for Purchaser (a subsidiary of LG Household &
Health Care) or its Affiliates, where required by Law (e.g. the statement
“Manufactured by Avon Manufacturing (Guangzhou), Ltd.”, and the like). Without
prejudice to the foregoing, Purchaser undertakes to and shall procure the
Company to refrain from using the Company Name on any beauty, personal care, or
cosmetic products or packaging therefor manufactured, directly or indirectly,
for any entity other than Seller Parties, New Avon, Purchaser or its Affiliates.
For the purpose of the arrangement set forth in this Section 5.13, the License
Agreement shall be granted or cause to be granted by Seller to the Company
before Closing.




ARTICLE VI
CONDITIONS PRECEDENT


6.1.
Conditions Precedent to the Obligations of each Seller to Sell the Sale Equity.

The obligation of each Seller to sell the Sale Equity at the Closing is subject
to the fulfillment to the satisfaction of each Seller, on or prior to the
Closing Date, of each of the following conditions, any of which may be waived in
writing by each Seller:
(a)
    No Injunction. No Law or Order shall have been enacted, entered, promulgated
or endorsed by any Governmental Authority of competent jurisdiction that
prohibits the consummation of the Transaction or any part thereof.



(b)
Governmental Approvals. All requisite Governmental Approvals (including the
Purchaser Required Approvals) required to have been obtained prior to the
Closing shall have been obtained without any condition (through the expiration
of any applicable waiting period or otherwise).



(c)
Representations and Warranties. The representations and warranties of Purchaser
in Section 4.3 shall be true and correct in all material respects (except for
those representations and warranties which are qualified as to materiality, in
which case such representations and warranties shall be true and correct in all
respects) as of the Closing Date as though made on and as of such date (other
than representations and warranties which address matters only as of a certain
date, which shall be as of such date).



(d)
    Performance. Purchaser shall have performed, satisfied and complied with, in
all material respects, all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by it at or prior to the
Closing Date.



(e)
Escrow Agreement. Each of the Avon Asia Escrow Agreement and Avon China Escrow
Agreement shall have been entered into by and among the parties thereto.



6.2.
Conditions Precedent to the Obligations of Purchaser to Purchase the Sale
Equity.

Purchaser’s obligation to purchase the Sale Equity at the Closing from each
Seller is subject to the fulfillment to the satisfaction of Purchaser on or
prior to the Closing Date of the following conditions, any of which may be
waived in writing by Purchaser:
(a)
    No Injunction. No Law or Order shall have been enacted, entered, promulgated
or endorsed by any Governmental Authority of competent jurisdiction that
prohibits the consummation of the Transaction or any part thereof.



(b)
Governmental Approvals. All requisite Governmental Approvals (including the
Purchaser Required Approvals) required to have been obtained prior to the
Closing shall have been obtained without any condition (through the expiration
of any applicable waiting period or otherwise).



(c)
    Representations and Warranties. The representations and warranties of each
Seller in Sections 4.1 and 4.2 shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as






--------------------------------------------------------------------------------





of the Closing Date as though made on and as of such date (other than
representations and warranties which address matters only as of a certain date,
which shall be as of such date).


(d)
    Performance. Each Seller shall have performed, satisfied and complied with,
in all material respects, all covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by each Seller at or
prior to the Closing Date.



(e)
Escrow Agreement. Each of the Avon Asia Escrow Agreement and Avon China Escrow
Agreement shall have been entered into by and among the parties thereto.



(f)
Manufacturing and Supply Agreement. The Manufacturing and Supply Agreement shall
be in full force and effect as from the Closing Date without being amended or
terminated as of the Closing Date.

    
(g)
License Agreement. The License Agreement shall have been entered into by and
between the parties thereto.



(h)
No Material Adverse Effect. Since the date of this Agreement, there shall not
have occurred any Material Adverse Effect.



(i)
Reimbursement of Retention Bonus. The Company shall have been fully reimbursed
of any retention bonus paid in accordance with Section 5.1(n).





ARTICLE VII
INDEMNIFICATION


7.1.
Indemnification.

   


(a)
    From and after the Closing, Purchaser agrees to indemnify, defend and hold
harmless each Seller and its Affiliates, shareholders, directors, officers,
employees, agents and advisors (the “Seller Indemnified Parties”) from and
against any and all Losses that are actually incurred by such Seller Indemnified
Parties as a result of or in connection with any inaccuracy in or breach of any
of the representations and warranties made by Purchaser in Section 4.3 of this
Agreement or any breach of, or failure by Purchaser to perform any of
Purchaser’s covenants, agreements or other obligations contained in this
Agreement.



(b)
    From and after the Closing, Sellers agree to, jointly and severally,
indemnify, defend and hold harmless Purchaser and its Affiliates, shareholders,
directors, officers, employees, agents and advisors (including, for the
avoidance of doubt, the Company after the Closing) (the “Purchaser Indemnified
Parties”) from and against any and all Losses that are actually incurred by such
Purchaser Indemnified Parties as a result of or in connection with any
inaccuracy in or breach of any of the representations or warranties made by any
Seller in Sections 4.1 or 4.2 in this Agreement or any breach of, or failure by
any Seller to perform any of Sellers’ covenants, agreements or other obligations
contained in this Agreement.



7.2.
Survival of Claims.

Any claims pursuant to Section 7.1(a) or (b) with respect to any inaccuracy in
or breach of any of the representations or warranties made by each Seller or
Purchaser, as applicable, shall survive for a period of 24 months from the
Closing Date, provided, however, that, any claims pursuant to Section 7.1(a) or
(b) as a result of or in connection with (i) any inaccuracy in or breach of any
of the representations or warranties contained in Section 4.2(m) (Company
Benefits Plan Matters), Section 4.2(n) (Employee Matters), Section 4.2(p)
(Taxes) and Section 4.2(q) (Environmental Matters) shall survive until the
expiration of the relevant statute of limitations, (iii) any inaccuracy in or
breach of any of the representations or warranties contained in Sections 4.1(a),
(b), (c), (d) or (e), 4.2(a) or (b), 4.3(a), (b), (c) or (d) (the “Fundamental
Representations”) shall survive until the expiration of the relevant statute of
limitations, and (iv) any breach of any covenants or other agreements contained
in this Agreement shall survive the Closing for a period of 24 months after the
expiration of the period during which such covenants or agreements are to be
performed.


7.3.
Limitations on Liability.

(a)
    Sellers shall not be exempted from liability for breach of their
representations and warranties or any covenants, agreements or other obligations
under this Agreement by reason of Purchaser’s knowledge of such breach, whether
through the access to information under Section 5.3 or otherwise.

 





--------------------------------------------------------------------------------





(b)
For any claims against Sellers or Purchaser from whom indemnification is sought
(the “Indemnifying Party”), as the case may be, pursuant to Section 7.1(a) or
Section 7.1(b), other than any claims arising out of or based on (i) any breach
of the Fundamental Representations or any of the representations or warranties
contained in Section 4.2(p)(Taxes), (ii) any breach or failure to perform any of
the covenants, agreements or obligations contained in this Agreement (including
the Purchaser’s obligation to pay the Purchase Price) or (iii) fraud or willful
misconduct, by such Indemnifying Party, the indemnification obligations of the
Indemnifying Party in the aggregate shall not exceed fifteen percent (15%) of
the Purchase Price; notwithstanding the foregoing, in no event shall the
aggregate indemnification obligation of Sellers in relation to all claims exceed
the Purchase Price. With respect to any claims against any Indemnifying Party
for breach of any of its representations and warranties hereunder other than the
Fundamental Representations or any of the representations or warranties
contained in Section 4.2(p)(Taxes), such Indemnifying Party shall not be liable
(x) for any individual occurrence, event, circumstance, act or omission where
the Loss resulting therefrom is less than RMB 1 million (the “De Minimis”) and
(y) for any Losses unless the aggregate amount of all Losses (it being
understood that any such individual claims for amounts less than the De Minimis
shall be ignored in determining whether the Aggregate Basket Amount has been
exceeded) of the Indemnifying Party exceeds three percent (3%) of the Purchase
Price (the “Aggregate Basket Amount”), in which case the Indemnifying Party
shall be liable for all such Losses including the amount constituting the
Aggregate Basket Amount.



(c)
In calculating the amount of any Losses payable to an Indemnified Party
hereunder, the amount of the Losses (i) shall not be duplicative of any other
Loss for which an indemnification claim has been made, (ii) shall be computed
net of any amounts actually recovered by such Indemnified Party (the “Third
Party Indemnification Amount”) under any other indemnification agreements,
understanding or similar arrangements other than this Agreement with respect to
such Losses, and (iii) shall be computed net of any amounts actually recovered
by such Indemnified Party under any insurance policy with respect to such Losses
and (iv) shall be computed net of any tax benefit actually realized by the
Indemnified Party (or any of its Affiliates) with respect to such Loss for the
taxable year of such Loss, as calculated on a with and without basis.



(d)
    Notwithstanding anything in this Agreement to the contrary, neither Party
shall be liable to the other Party for any consequential, indirect, special,
punitive or incidental damages.



7.4.
Claims for Indemnification.

(a)
    Third-Party Claims. All claims for indemnification made under this Agreement
resulting from, related to or arising out of a third-party claim against an
Indemnified Party (a “Third Party Claim”) shall be made in accordance with this
Section 7.4(a). An Indemnified Party shall give prompt written notification (not
more than thirty (30) calendar days after becoming aware of any third party
claim) (a “Third Party Claim Notice”) to the Indemnifying Party of the
commencement of any action, suit or proceeding relating to a Third Party Claim
for which indemnification may be sought or, if earlier, upon the assertion of
any such claim by a third party; provided, however, that if the Indemnified
Party fails to provide the Indemnifying Party with such notice in a timely
manner, or in reasonable detail to apprise the Indemnifying Party of the nature
of such Third Party Claim, in each case taking into account the facts and
circumstances with respect to such Third Party Claim, the Indemnifying Party
shall not be liable to the Indemnified Party to the extent that the Indemnifying
Party's position is prejudiced as a result thereof, but for the avoidance of
doubt then only to the extent of such prejudice.. Such Third Party Claim Notice
shall include a description in reasonable detail, to the extent known or on hand
at the time, of the facts constituting the basis for such third-party claim,
documents reasonably evidencing the existence and material contents of the Third
Party Claim and the amount of the Losses claimed. At any time after delivery of
such Third Party Claim Notice, the Indemnifying Party may, upon written notice
thereof to the Indemnified Party within 14 calendar days of its receipt of the
Third Party Claim Notice, assume control of the defense of such action, suit,
proceeding or claim by acknowledging its indemnification obligations as provided
in this Article VII in writing to the Indemnified Party; provided, however, that
the Indemnifying Party shall not be permitted to assume control of the defense
if the Third Party Claim involves a claim for non-monetary relief against the
Indemnified Party. If the Indemnifying Party does not assume control of such
defense or fails to give a written notice to assume control of such defense
within the 14-day period, then the Indemnified Party shall have the right to
defend or prosecute such Third Party Claim on its own and settle, compromise or
discharge such Third Party Claim at its sole direction, and the Indemnifying
Party shall remain liable for any Losses resulting therefrom to the extent that
such Losses are subject to indemnification in accordance with this Article 7.
Neither any Seller nor Purchaser shall take any action the purpose of which is
to prejudice the defense of any claim subject to indemnification hereunder or to
induce a third party to assert a claim subject to indemnification hereunder.








--------------------------------------------------------------------------------





(b)
    Procedure for Claims. In the event an Indemnified Party claims a right to
payment pursuant hereto with respect to any matter not involving a Third-Party
Claim (a “Direct Claim”), such Indemnified Party shall send written notice of
such claim to the Indemnifying Party (a “Notice of Claim”). Such Notice of Claim
shall specify in detail the legal basis for and the underlying facts of such
Direct Claim. For the avoidance of doubt, the Parties agree and understand that
Notices of Claim in respect of a breach of a representation or warranty must be
delivered prior to the expiration of the survival period for such representation
or warranty under Section 7.2. In case the Indemnifying Party disputes the
liability asserted under such Direct Claim, the Indemnifying Party shall send a
notice of such dispute to the Indemnified Party within thirty (30) days
following its receipt of such Notice of Claim. In the event the Indemnifying
Party disputes its liability with respect to such Direct Claim as provided
above, as promptly as possible, such Indemnified Party and the Indemnifying
Party shall establish the merits and amount of such Direct Claim (by mutual
agreement or otherwise pursuant to an enforceable decision or award rendered in
accordance with Section 9.4 in respect of such dispute) and, within ten (10)
Business Days following the final agreement between the Parties or the date of
an enforceable decision or award rendered in accordance with Section 9.4 with
respect to the merits and amount of such Direct Claim, the Indemnifying Party
shall pay to the Indemnified Party immediately available funds in an amount
equal to such Direct Claim as determined hereunder.  



7.5.
Indemnification Procedures for Tax Claims

(a)
If a Tax Claim shall be made by any Taxing Authority, which, if successful,
might result in an indemnity payment to any Indemnified Party pursuant to
Section 7.1, the Indemnified Party shall promptly notify the Indemnifying Party
in writing of such Tax Claim. If the Indemnified Party fails to provide the
Indemnifying Party with notice of a Tax Claim for which the Indemnifying Party
may be liable under Section 7.1 within a sufficient period of time to allow the
Indemnifying Party to effectively contest such Tax Claim, or in reasonable
detail to apprise the Indemnifying Party of the nature of the Tax Claim, in each
case taking into account the facts and circumstances with respect to such Tax
Claim, the Indemnifying Party shall not be liable to any Indemnified Party to
the extent that the Indemnifying Party's position is prejudiced as a result
thereof, but for the avoidance of doubt then only to the extent of such
prejudice.



(b)
Sellers shall control all proceedings taken in connection with any Tax Claim
(including selection of counsel).



(c)
All written communications pertaining to any Tax Claim relating to Taxes of the
Company for a Pre-Closing Tax Period or a Straddle Period which are transmitted
to or received from the relevant Tax Authority by Purchaser shall be copied to
Sellers as soon as reasonably practicable after such communications have been so
transmitted to or received by Purchaser.



(d)
Notwithstanding the above Section 7.5(b) and (c), for any Tax Claim relating to
Taxes of the Company for a Pre-Closing Tax Period or a Straddle Period, Sellers
shall have the right to control all proceedings taken in connection with any
such Tax Claim (including in respect of the selection of counsel) and, in
furtherance thereto, Purchaser shall take such action and procure that the
Company shall, at Sellers’ sole cost and expense (such cost and expense to only
include reasonable third party costs and expenses properly incurred by the
Company) take such action as Seller may promptly by written notice to Purchaser
request to dispute, resist or compromise such liabilities, costs, damages,
Taxes, Losses or expenses; provided, however, that Purchaser (and counsel of its
own choosing) shall have the right to participate fully in all aspects of the
prosecution or defense of any Tax Claim relating to a Straddle Period, at
Purchaser's sole expense and Seller shall not be entitled to settle, either
administratively or after the commencement of litigation, any Tax Claim which
would adversely affect the liability for Taxes of Purchaser or the Company for
any period after the Closing Date to any extent (including, but not limited to,
the imposition of income tax deficiencies, the reduction of asset basis or cost
adjustments, the lengthening of any amortization or depreciation periods, the
denial of amortization or depreciation, or the reduction of loss or credit
carryforwards) without the prior consent of Purchaser, which shall not be
unreasonably withheld or delayed.



(e)
Purchaser shall (and will be entitled to procure that the Company shall) be at
liberty without reference to Seller to admit, compromise or otherwise deal with
any Tax Claim after the service of a notice in writing on Purchaser by Sellers
stating that Sellers consider that the Tax Claim should no longer be resisted.



(f)
Purchaser shall and shall procure that the Company shall cooperate with Sellers
in contesting any Tax Claim, which cooperation shall include the retention (and
upon Sellers' reasonable request) of records and information which are
reasonably relevant to such Tax Claim, and making employees available on a
mutually convenient basis to provide additional information or explanation of
any material provided hereunder or to testify at proceedings relating to such
Tax Claim, in each case at Sellers’ sole expense.






--------------------------------------------------------------------------------







(g)
Notwithstanding anything to the contrary in this Section, Purchaser shall not be
obliged to: (i) appeal or procure that the Company appeal against any Tax Claim
in any forum beyond the first relevant appellate body; or (ii) take or procure
that the Company takes any action the effect of which is likely to affect the
future conduct of the business of Purchaser, the Company, and/or any member of
Purchaser's group or affect the rights or reputations of any of them; in each
case of the foregoing the Parties shall discuss in good faith any reasonable
alternative measure to mitigate such risks.



7.6.
Additional Indemnification.

Separate from the indemnification obligations stipulated in Section 7.1, Sellers
agree to, jointly and severally, indemnify, defend and hold harmless the
Purchaser Indemnified Parties from and against any and all Losses that are
actually incurred by such Purchaser Indemnified Parties as a result of or in
connection with any of the matters set forth in Schedule F, in each case if
applicable.


7.7.
Sole and Exclusive Remedy.

From and after the Closing, except in the case of any claims arising out of any
fraud or willful misconduct and except for the Purchaser’s obligations to pay
the Purchase Price, the rights provided to the Parties under this Article VII
shall be the sole and exclusive remedies of the Indemnified Party with respect
to claims under this Agreement.




ARTICLE VIII
TERMINATION


8.1.
Termination.

This Agreement may be terminated at any time prior to the Closing:


(a)
    by mutual written agreement of Sellers and Purchaser;



(b)
    by either Sellers acting as one party or Purchaser, in the event that the
Closing has not occurred by the Long-Stop Date by reason of failure of any
conditions set forth in Section 6.1 (in the case of termination by Sellers) or
Section 6.2 (in the case of termination by Purchaser), provided, however, that a
Party to which failure of any conditions applicable to it under Article VI is
attributable may not terminate this Agreement pursuant to this Section 8.1(b);



(c)
    by either Sellers acting as one party or Purchaser with a written notice to
the other Party if the other Party has materially breached any of its covenants
or obligations under this Agreement and has failed to cure such breach within
twenty (20) days following such written notice;



(d)
    by either Sellers acting as one party or Purchaser with immediate effect
upon the filing of a petition in bankruptcy, insolvency or reorganization
against or by the other Party, or such other Party becoming subject to a
composition for creditors, whether by law or agreement, or such other Party
going into receivership or otherwise becoming insolvent, or any analogous event
occurring under the laws of the jurisdiction in which a Party is incorporated;
or



(e)
by Sellers acting as one party, in case of failure to complete the MOFCOM Filing
within fifteen (15) Business Days after the application therefor is submitted.



8.2.
Effect of Termination.

In the event of termination of this Agreement, such termination will not affect
the right of any Party to seek any and all remedies for any Losses incurred as a
result of any breach by the other Party under this Agreement, and Section 8.2
and Article IX shall remain in full force and effect and survive any
termination. Without prejudice to the foregoing, (i) if this Agreement is
terminated after the completion of the SAMR Registration, Sellers may at its
sole discretion elect to require the Purchaser, and the Purchaser is obliged to
fully cooperate with Sellers, to mutually apply with the SAMR for the rewind of
the transfer of the Sale Equity (the “Rewind Transaction”), including without
limitation, if Sellers deem necessary, executing a separate standard form Equity
Purchase Agreement with respect to the Rewind Transaction; each Party shall be
responsible for and bear its own Taxes, fees, costs and expenses imposed,
levied, assessed or incurred in connection with the Rewind Transaction; provided
that if the termination is made due to any Party’s material breach of its
covenants or obligations under the Agreement, such breaching Party shall be
solely responsible for and bear all of the foregoing Taxes, fees costs and
expenses; and (ii) the Local EPA shall be terminated upon the termination of
this Agreement.





--------------------------------------------------------------------------------









ARTICLE IX
MISCELLANEOUS


9.1.
Entire Agreement.

This Agreement (which includes the Exhibits and Schedules attached hereto)
constitute the entire agreement of the Parties in respect of the subject matter
hereof and supersedes any prior expressions of intent or understandings with
respect thereto.


9.2.
Assignment.

This Agreement and each and every covenant, term and condition hereof shall be
binding upon and inure to the benefit of the Parties and their respective
successors and assigns. No Party may assign any of its rights or delegate any of
its obligations under this Agreement without obtaining the prior written consent
of the other Party; provided, however, that Purchaser may assign this Agreement
to its Affiliate upon prior written notice to each Seller.


9.3.
Tax and Expenses.

Except as otherwise expressly provided in this Agreement, each Party shall be
responsible for and bear its own Taxes, fees, costs and expenses imposed,
levied, assessed or incurred on or by the Party for or in connection with the
negotiation, preparation, execution and performance of this Agreement and the
transactions contemplated hereby, including, without limitation, fees and
disbursements of legal counsel.


9.4.
Governing Law and Dispute Resolution.

This Agreement and the rights and obligations of the Parties hereunder shall be
governed by, construed and enforceable in accordance with the Laws of Singapore
without giving effect to the conflict of laws provisions thereof. Any disputes,
controversies, differences or disagreements arising under, out of or in
connection with this Agreement shall be finally settled by arbitration
administered by the International Chamber of Commerce in Singapore, in
accordance with the Rules of Arbitration of the International Chamber of
Commerce for the time being in force (the “Rules”) which rules are deemed to be
incorporated by reference in this Section. The seat of the arbitration shall be
Singapore and the language of the arbitration shall be English. The number of
arbitrators shall be three (3) appointed in accordance with the Rules, with
Sellers, on the one hand, and Purchaser, on the other hand, each being entitled
to designate one arbitrator, while the third arbitrator, who shall act as the
presiding arbitrator, will be selected by agreement between the two designated
arbitrators. The arbitration shall be the sole and exclusive forum for
resolution of any such dispute, controversy or claim and a decision rendered by
the arbitral tribunal in such proceedings shall be final and binding on the
Parties, without right of appeal. Each Party hereto consents to the enforcement
of any such arbitration award by any court having jurisdiction by any means
including judgment being entered in respect of such arbitration award.
Notwithstanding the foregoing, each Party hereto shall have the right to seek
interim relief from any court of competent jurisdiction, and this shall not be
deemed or construed as incompatible with, or operate as a waiver of, the
foregoing agreement to arbitrate.


9.5.
Amendments.

Except as otherwise set forth herein, this Agreement may be amended or modified
only by an instrument in writing duly executed by the Parties. No delay or
omission to exercise any right, power or remedy accruing to either Party upon
any breach or default of the other Party under this Agreement impairs any such
right, power or remedy of such non-defaulting Party.


9.6.
Severability.

If any one or more of the provisions contained in this Agreement or any document
executed in connection herewith shall be invalid, illegal or unenforceable in
any respect under any applicable Law, the validity, legality and enforceability
of the remaining provisions contained herein shall not in any way be affected or
impaired thereby. In such event, the Parties shall use their respective best
efforts to negotiate in good faith, a substitute, valid and enforceable
provision or agreement which most nearly affects the Parties’ intent in entering
into this Agreement.


9.7.
Notices.

Each notice, demand or other communication to be given or made under this
Agreement shall be in writing in English and delivered by hand or
internationally recognized overnight air courier or transmitted by email to the
relevant Party at its address or email address set out below (in the case of
Purchaser) or in Exhibit 1 (in the case of each Seller) (or such other address
or email address as the addressee has by seven (7) days’ prior written notice
specified to the other Party):


If to Avon Asia:


Avon Asia Holdings Company
c/o Avon Cosmetics Limited





--------------------------------------------------------------------------------







Building 6
Chiswick Park
London W4 5HR
United Kingdom


Attention:     General Counsel
Tel:         +44-1604-232425
E-mail:     james.thompson@avon.com


If to Avon China:


Avon Products (China) Co., Ltd.


Unit 03-04,
FL 7, No. 18,
Hua Cheng Avenue, Tianhe District
Guangzhou, PRC
Attention:     Head of Legal
Tel:        +86-21-5203-6158
E-mail:     xiaoping.zhu@avon.com


If to Purchaser:


TheFaceShop Co., Ltd.
58 Saemunan-ro, Jongno-gu, Seoul 03184 Korea


Attention: Junsik Han
Tel:    +82-2-6924-6062
Email: legalteam@lghnh.com




Any notice, demand or other communication so addressed to the relevant Party
shall be deemed to have been duly given (i) if delivered by hand or
internationally recognized overnight air courier, when actually delivered to the
relevant address, and (ii) if transmitted by email, when dispatched with a
simultaneous confirmation of transmission, provided, however, that if such day
is not a working day in the place to which it is sent, such notice, demand or
other communication shall be deemed delivered on the next following working day
at such place.




9.8    Joint and Several Liability.
The obligations and liabilities of Sellers hereunder shall be on a joint and
several basis (and not on a joint only or several only basis).


9.8.
Language; Counterparts.

This Agreement shall be executed in the English language. This Agreement may be
executed in counterparts, each of which shall be deemed to constitute an
original but all of which shall constitute one and the same instrument. If there
is a translation of this Agreement, the English version shall prevail.


9.9.
No Third Party Beneficiary.

This Agreement is solely for the benefit of the Parties and permitted assigns,
and this Agreement shall not otherwise be deemed to confer upon or give to any
other third party any remedy, claim, liability reimbursement, cause of action or
other right. No provision of this Agreement is enforceable by virtue of the
Contracts (Rights of Third Parties) Act (Chapter 53B) of Singapore by any person
who is not a Party to this Agreement.


[Signature page follows]


[EXECUTION VERSION]


Signature Page to Equity Purchase Agreement





--------------------------------------------------------------------------------







1/69


IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
as of the date first above written.




PURCHASER


TheFaceShop Co., Ltd.




By: /s/ Jae Sun Lee ___    
Name: Jae Sun Lee
Title: Representative Director


[Signature page follows]




SELLERS


Avon Asia Holdings Company








By: /s/ Lisa Siders _
Name: Lisa Siders
Title: Director



[Signature page follows]






SELLERS


AVON PRODUCTS (CHINA) CO., LTD.
雅Å芳¼༈¨中Ð国ú༉©有Ð限Þ公«司¾








By: /s/ Asson Chang ____
Name: Asson Chang
Title: Legal Representative of Avon Products (China) Co. Ltd.







[EXECUTION VERSION]


Exhibit pg. 1



















--------------------------------------------------------------------------------







EXHIBIT 1
SELLERS




Record Owner
Amount of Registered Capital Corresponding to Sale Equity (USD)
Allocation Percentage
Avon Asia
8,600,000
40%
Avon China
12,900,000
60%







Exhibit pg. 2


EXHIBIT 2-1
TERMS OF AVON ASIA ESCROW AGREEMENT


This Term Sheet for Avon Asia Escrow Agreement (this “Term Sheet”) outlines
certain key terms and conditions of the Avon Asia Escrow Agreement (the
“Agreement”) to be entered into by and among TheFaceShop Co., Ltd.
(“Purchaser”), Avon Asia Holdings Company (“Avon Asia”) and the escrow agent as
defined under that certain Equity Purchase Agreement, dated January 4, 2019, by
and among Purchaser, Avon Asia and Avon Products (China) Co., Ltd. (the “EPA”)
(the “Escrow Agent”, and together with Purchaser and Avon Asia, the “Parties”,
and each, a “Party”) in connection with the proposed acquisition by Purchaser of
all equity interest in Avon Products Company Limited (the “Company”) in
accordance with the EPA. Capitalized terms used herein but not otherwise defined
shall have the meanings ascribed to them in the EPA.





--------------------------------------------------------------------------------





Parties
Purchaser, Avon Asia and Escrow Agent
Signing Date
No later than one (1) month after the date of the EPA
Appointment of Escrow Agent
-The Purchaser and Sellers appoint the Escrow Agent as their escrow agent to
receive, hold, safeguard and disburse the Total Escrow Amount.
-The Escrow Agent undertakes the responsibility in good faith to receive, hold,
safeguard and disburse the Total Escrow Amount, upon the terms and subject to
the conditions of the Agreement.
-B4Any fee payable to the Escrow Agent shall be borne equally by Purchaser and
Avon Asia.
Total Escrow Amount
-Avon Asia Escrow Amount in USD 3,000,000 and Avon Asia Holdback Amount in USD
1,181,000 (collectively, the “Total Escrow Amount”).
-Any interest generated from the Escrow Account, less any tax payable on such
interest, shall be retained in the Escrow Account for the benefit of the
-B5Party that is the payee of the respective Total Escrow Amount proportionately
in accordance with the provisions in the Agreement.
Escrow Account
-A bank account opened at the Escrow Agent shall be used as the Escrow Account.
-At the Closing, Purchaser shall deposit with the Escrow Agent (i) the Avon Asia
Escrow Amount and (ii) the Avon Asia Holdback Amount pursuant to Section 3.7 in
the EPA to be held in the Avon Asia Escrow Account pursuant to the Agreement.
Release of Escrow Amount
-The Escrow Agent shall be authorized to distribute all or a portion of the
Total Escrow Amount only upon the receipt of joint written instructions (in form
and substance agreed upon by the Parties) signed by Purchaser and Avon Asia
authorizing the release of all or such portion of the Total Escrow Amount.
-The Escrow Agent shall also be authorized to distribute all or a portion of the
Total Escrow Amount to the extent the Escrow Agent is directed to make such
payment by a final order issued by an arbitral tribunal.
Escrow Term
The Agreement shall be terminated upon release of the full amount of the Total
Escrow Amount in accordance with the Agreement.



* * * * * * * * * * *
[EXECUTION VERSION]


Exhibit pg. 4




EXHIBIT 2-2
TERMS OF AVON CHINA ESCROW AGREEMENT


This Term Sheet for Avon China Escrow Agreement (this “Term Sheet”) outlines
certain key terms and conditions of the Avon China Escrow Agreement (the
“Agreement”) to be entered into by and among TheFaceShop Co., Ltd.
(“Purchaser”), Avon Products (China) Co., Ltd. (“Avon China”) and the escrow
agent as defined under that certain Equity Purchase Agreement, dated January 8,
2019, by and among Purchaser, Avon China and Avon Asia Holdings Company (the
“EPA”) (the “Escrow Agent”, and together with Purchaser and Avon China, the
“Parties”, and each, a “Party”) in connection with the proposed acquisition by
Purchaser of all equity interest in Avon Products Company Limited (the
“Company”) in accordance with the EPA. Capitalized terms used herein but not
otherwise defined shall have the meanings ascribed to them in the EPA.





--------------------------------------------------------------------------------





Parties
Purchaser, Avon China and Escrow Agent
Signing Date
No later than one (1) month after the date of the EPA
Appointment of Escrow Agent
-The Purchaser and Sellers appoint the Escrow Agent as their escrow agent to
receive, hold, safeguard and disburse the Total Escrow Amount.
-The Escrow Agent undertakes the responsibility in good faith to receive, hold,
safeguard and disburse the Total Escrow Amount, upon the terms and subject to
the conditions of the Agreement.
-Any fee payable to the Escrow Agent shall be borne equally by Purchaser and
Avon China.
Total Escrow Amount
-Avon China Consideration in RMB 295,460,820, which includes (i) Avon China
Escrow Amount in RMB 31,210,650 and (ii) the difference between Avon China
Consideration and Avon China Escrow Amount in RMB 264,250,170 (collectively, the
“Total Escrow Amount”).
-Any interest generated from the Escrow Account, less any tax payable on such
interest, shall be retained in the Escrow Account for the benefit of the Party
that is the payee of the respective Total Escrow Amount proportionately in
accordance with the provisions in the Agreement.
Escrow Account
-A bank account opened at the Escrow Agent shall be used as the Escrow Account.
-At the Closing, Purchaser shall deposit with the Escrow Agent the Total Escrow
Amount to be held in the Avon China Escrow Account pursuant to the Agreement.
Release of Escrow Amount
-The Escrow Agent shall be authorized to distribute all or a portion of the
Total Escrow Amount only upon the receipt of joint written instructions (in form
and substance agreed upon by the Parties) signed by Purchaser and Avon China
authorizing the release of all or such portion of the Total Escrow Amount.
-The Escrow Agent shall also be authorized to distribute all or a portion of the
Total Escrow Amount to the extent the Escrow Agent is directed to make such
payment by a final order issued by an arbitral tribunal.
Escrow Term
The Agreement shall be terminated upon release of the full amount of the Total
Escrow Amount in accordance with the Agreement.



* * * * * * * * * * *
EXHIBIT 3
FORM OF LICENSE AGREEMENT


Please see attached.Exhibit pg. 7




EXHIBIT 4
MANUFACTURING AND SUPPLY AGREEMENT


Please see attached.
Exhibit pg. 8


EXHIBIT 5
FORM OF LOCAL EPA


Please see attached.


Exhibit pg. 9


EXHIBIT 5.4(A)
FORM RESIGNATION, RELEASE AND WAIVER LETTER





--------------------------------------------------------------------------------









I, [name of director], a Director of Avon Manufacturing (Guangzhou), Ltd. (the
“Company”) do hereby voluntarily resign from the office of Director of the
Company with effect from [date].


I further hereby waive any claims I may have against the Company arising out of
my service with, and resignation from, the Company, and I covenant that I shall
not institute any action of any nature, in any administrative or judicial forum,
against the Company, its officers or employees, shareholder, or any other party
with an interest in the Company in connection with my service to or resignation
from the Company.




____________, 201[•]






By ___________________


Name: [ ]








Schedule pg. 1


SCHEDULE A
DISCLOSURE SCHEDULES


Please see attached.




[EXECUTION VERSION]


Schedule pg. 2




SCHEDULE B
INTERCOMPANY LOAN BALANCES AS OF NOVEMBER 30, 2018




Borrower
Principal (RMB)
Interest (RMB)
Total Amount (RMB)
Avon China
50,000,000
633,783
50,633,783
AHPM
104,350,000
1,668,681
106,018,681

Schedule pg. 3


SCHEDULE C
INTENTIONALLY OMITTED
Schedule pg. 4


SCHEDULE D
LIST OF OFFICERS TO RESIGN


Ronald Chua Tamayo
Wolfram Braun
Jojo Chen (陈Â红ì慧Û)
Schedule pg. 7







--------------------------------------------------------------------------------





Exhibit 5.12(C)-1


SCHEDULE E
KEY ASPECTS OF EMPLOYEE COMPENSATION AND BENEFITS
PRIOR TO CLOSING


1
Base Salary
Local Pay Structure
2
Merit Increase cycle
Review and adjust every April based on merit increase budget for 2019 at 6% and
performance rating of employee
3
13 month pay
Paid in April of next year (Except G8 and G8 below in the Company). For detail,
pls refer to Avon Employee Handbook.
4
Management Incentive Plan (Annual Bonus Plan)
Annual Bonus plan for G13 and above (Manager and above level)- G13 at 13%, G14 -
15 at 13% to 20% ,
following Global guideline. MIP is based on company and individual performance.
5
SSIP (Annual Bonus Plan)
Annual Bonus Plan - G10 and below (except the LPIP entitled) at 10%, G11 - G12
(Management level) at 12%;
SSIP is based on company and individual performance.
6
Lean Productivity Incentive Program
Monthly Lean Productivity Incentive Program(LPIP) for the Company. G8 and below
associates of Production Workshops and Warehouse,
who are not entitled to SSIP.
7
Social Insurance
Following local rule/ legal requirement to provide funding for pension, medical,
unemployment, accident and
 birth based on their payout standard.
8
Housing Fund
Following local rule/ legal requirement to payout, based on their payout
standard.
9
Annual Health Check
Covering Avon employees and dispatched labors. The associates working at powder
positions are provided with
special annual health check to comply with local regulation besides normal
annual health check for normal employees.
10
On-board Health Check
Covering Avon employees and dispatched labors.
11
Medical Benefit/ Health Insurance
For employee and eligible dependents, also flexible for their parents to join
with bargain price.
12
Single Child Health Subsidy
RMB 5 per month for eligible employee.
13
June 1st cash
RMB 30 per child for Children's Day
14
Meal Allowance
RMB 15 standard per day for normal shifts. There is additional meal for
overtime.
For the standards of normal meal and overtime meal, Pls refer to Avon Employee
Handbook.
15
Telephone Allowance
For the Company, RMB100 for G13 and above level and for approved positions.
16
Annual Public Holiday (Paid)
Pls refer to Avon Employee Handbook.
17
Annual Company Holiday (Paid)
2 days (Spring Festival and Christmas). Pls refer to Avon Employee Handbook.
18
Annual Leave (Paid), , , Miscarriage Leave (Paid), Paternity Leave (Paid)
Please refer to Avon Employee Handbook.
19
Sick leave (Paid)
Please refer to Avon Employee Handbook.
20
Marriage leave (Paid)
Please refer to Avon Employee Handbook.
21
Maternity Leave(Paid)
Please refer to Avon Employee Handbook.
22
Prenatal Care Leave (Paid)
Please refer to Avon Employee Handbook.
23
Family Planning Leave (Paid)
Please refer to Avon Employee Handbook.
24
Miscarriage Leave (Paid)
Please refer to Avon Employee Handbook.
25
Paternity Leave (Paid)
Please refer to Avon Employee Handbook.
26
Lactation Allowance
Please refer to Avon Employee Handbook.RMB200 per month for the Company as open
option.
27
Bereavement Leave (Paid)
Please refer to Avon Employee Handbook.
28
Family Care Leave
Following each province's rule - GuangZhou: 15 days. For single child to take
care of parents in hospital.
29
Personal Leave (Unpaid)
Can be used after paid annual leave been used up. For details pls refer to Avon
Employee Handbook.
30
Perfect Attendance Bonus
RMB 50 per quarter - Usually for G10 and below level employees
31
Employee purchase discount
Pls refer to Avon Employee Handbook.
32
Wedding Cash
RMB 100 for newly married.
33
Child Birth Cash
RMB 100 for new born who are single child.
34
Condolence Money
RMB 150 to the death of an associate's immediate families
35
Women's Day Cash
RMB 50 to women
36
Working Hours
8 hours per day, 40 hours per week
37
Overtime Pay
Following National rule - 1.5 ~ 3.0 times of salary.
38
Shift Allowance
RMB15 ~ 20 each time, depends on the shift - for manufacturing employees;
besides this, RMB100/day for Company Supervisors.






--------------------------------------------------------------------------------





39
Severance


Follow National Rule - except CTI got 15% additional.


Service Years
 Before January 1, 2008: the calculation strictly follows old national labor law
and regulations.
   2008年N1月Ž1日ú之V前O支x付t经济补偿金÷的º工u龄计算â༌A按ö照Ó当时༈]即Y2008年N1月Ž1日ú之V前O༉j的I有L关规定w执行æ。C
 After January 1, 2008: the calculation strictly follows new national labor law
and regulations.


Average Salary
According to government policy, the average salary separates into two parts:
l Before January 1, 2008: Actual average salary in previous 12 months
l After January 1, 2008: Actual average salary in previous 12 months , capped at
3 times local social average salary


Notice payment
The notice payment is an equivalent one month base salary payment in lieu of
notice. Notice period: 1 month.


Additional 15% severance
for associates who are willing to sign on the mutual agreement of contract
termination due to
Company’s restructuring/redundancy in order to reduce legal risks and legal cost
(Only for Global CTI list)
40
Transportation Allowance
Local Policy - RMB 3K/ 5K/ 10K per month for JG15 and above
41
NSP Allowance
To compensate Company associates who live out of Conghua. For details pls refer
to the company policy.
42
Union
Employee is free to join Union which follow national rule to set up and run. -
Benefits from union is not included in this list.
Pls consult union.
43
Sign on bonus
Depends, case by case (Normally 1 ~ 2 months base pay)
44
High Temperature Subsidy
Follow local regulations.
45
Powder Workshop Subsidy
RMB250/person/month for packaging workshop, RMB400/person/month for processing
workshop
46
Child Kindergarten Fee
RMB50/year, for associate's child
47
Spring Festival Red Pocket Cash
RMB100/person
48
Moon Festival Mooncakes
Five star hotel products
49
Women's Day holiday(Paid)
0.5 day for women
50
Birthday Gift
In 2018, standard cost RMB55 per person for company products
51
Annual Meeting Gift
Company products, around 8 pieces products.
52
Free shuttle buses for commuting
Multiple lines between GZ downtown and the plant, Conghua downtown and the
plant. For day shift, night shift and overtime.
53
Business Travelling Insurance
Please refer to Avon Employee Handbook.
54
Company products Discount activities
Please refer to company policy.
55
Others - employee handbook
Please refer to Avon Employee Handbook.
56
Others - mandatory
Government mandatory benefits.
 
 
Please note:
1) Company will comply with national/local labor laws and
regulations if the above standards are lower than the mandatory requirements.
 
 
2) Company will comply with national/local labor laws and regulations if any
mandatory requirements
are not included in this list above.
  57
Medical Benefits
 





Category A: Employee (premium paid by employer)







--------------------------------------------------------------------------------





Benefit Items
Coverage
Sum assured
Term life
Death caused by disease
36*monthly salary
(Min. RMB100,000)
AD&D
Accidental death and Dismemberment
36*monthly salary
(Min. RMB100,000)
Critical Illness
The insured can directly submit the claim to insurance provider if suffered from
any kind of the 29 critical illness listed in the contract for the first time.
ICBC-AXA should strictly keep it confidential
RMB100,000
Medial
Annual limit of inpatient & outpatient treatment
RMB20,000
 
Outpatient reimbursement ratio
90%
 
Inpatient reimbursement ratio
100%
 
Inpatient daily room and board limit
RMB80
maternity
Annual limit
RMB10,000
 
Reimbursement ratio
100%
Hospital Income
Inpatient treatment is required according to physician’s opinion due to illness
RMB50 per day
Public Fund
For Inpatient and outpatient treatment only
RMB1,000,000



Category B: Employee with child below age 18 (premium paid by employer)


Benefit Items
Coverage
Sum assured
Medial
Annual limit of inpatient & outpatient treatment
RMB20,000
 
Outpatient reimbursement ratio
50%
 
Inpatient reimbursement ratio
50%
Public Fund
Shared by employee & dependent, for inpatient and outpatient only
RMB1,000,000 with 60% reimburse



Category C: Employee with child below age 18 (premium paid by employer)
Benefit Items
Coverage
Sum assured
Supplementary Inpatient Insurance
Annual limit
RMB144,000
 
Deductible
RMB20,000
 
Reimbursement ratio
80%







Schedule pg. 8
SCHEDULE F
SPECIAL INDEMNITY ITEMS


Separate from the indemnification obligations stipulated in Section 7.1, Sellers
agree to, jointly and severally, indemnify, defend and hold harmless the
Purchaser Indemnified Parties from and against any and all Losses that are
actually incurred by such Purchaser Indemnified Parties as a result of or in
connection with any of the following matters taking place prior to the Closing
Date:


1.
any inconsistency among the total area on the real estate certificate, the
environmental protection facility acceptance approval and approval for fire
control acceptance on construction which were issued or granted to the Company
prior to the Closing Date;



2.
any expired Permits relating to cosmetics that the Company is still operating
prior to the Closing Date;








--------------------------------------------------------------------------------





3.
the Company’s having not obtained all Governmental Approvals required for the
Company to implement the flexible working-hour system prior to the Closing Date;



4.
the Company’s any noncompliance with applicable Law relating to social insurance
and housing fund by the Company or any labor dispute agency with respect to
labor dispatch employees prior to the Closing Date;



5.
the Company’s failure, as of the Closing Date, (i) to pay overtime allowances
under the standard working hour system or (ii) to ensure that the corresponding
proportion of the overall dispatched employees against the total number of the
employees currently working in the Company does not exceed the maximum rate as
permitted by applicable Law;



6.
the Company’s failure to file the renewal of the registration of the quality
standards (whether national, industrial or corporate) and the certificate
thereof prior to the Closing Date;



7.
the Company’s failure to complete the update or recordation of the current name
of the Company’s legal representative (i.e. Ronald Chua Tamayo) in all of the
Company’s licenses, certificates and Permits (including but not limited to the
Certificate of Registration of Customs Declaration Entity, the Recordation of
Inspection Declaration Entity, the Opening Bank Account Permit and the Pollution
Discharge Permission); or



8.
the Company’s failure to duly obtain any and all Governmental Approvals required
for special purpose’s cosmetics and non-special purpose’s cosmetics required in
connection with its business as currently conducted on the Closing Date.








